                                                     1


Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 1 of 79




                      PLA INTIFF'S EKHIBITS
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 2 of 79




                          EX H IB IT 1
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 3 of 79
 1= * 15                                                                                                   Mypa/

                                       $,4:P ay                                                                                                                             .

                                         g er
                                            'i
                                             .nt.F
                                                 '-ndly=.v-
                                                         z.....-
                                                               z..tI
                                                                   -,
                                                                    ..,n     t!I
                                                                  1.....2.Sz.u*'
                                                                  .    ;..rw-. ..                                         wew.,:.rtess1,
                                                                                                                                       '
                                                                                                                                       ..cH   KJ-.o
                                                                                                                                         -- l-.      -
                                                                                                                                                     t.ts
                                                                                                                                                  -.--  .-t
                                                                                                                                                          -.l
                                                                                                                                                            <-                          .. . ..             v5
                                                                                                                                                                                                             ,
                                                                                                                                                                                                             'I
                                                                                                                                                                                                      . - - ..1-.o
                                                                                                                                                                                                                 --  -o
                                                                                                                                                                                                                  ''z;. '.j
                                                                                                                                                                                                                      =-.

                       DEFENSE FINAK E AND AM N NTING SERVICE MILITARY L:AVE AND EM NIO                                                                                W AYEMENT
            D       - '4
                    AnqR*-
                        so.ko1)- Ev
                                  'scomr                                       ..y'
                                                                                  ïuz
                                                                                  * io      -o. P
                                                                                                :AYnATE m                          ' ' '                         -     > .'- '
                                                                                                     :4::.          a:         :.- 4     m AR                        - ..  olx > i$,14.4 .
                            E ILEMEKTB                                               IEnMGMON:                                  AKL/TMENT:                                                    RY
                        w                                     A- e. 1-                                 Arm- w                                              *- ' M F-
             A          PAY                                   4089.12 IX'
                                                                        F<                               ''-                                                    T'Yli1.                               4 : i12
             B                                                             .I
                                                                            CATM                               :                                                       .T4(n (
                                                                                                                                                                             #   ..                                .'
             6
             U                                                              PWlP/YMN T                                                                                .T FtA
                                                                                                                                                                         % .
                                                                                                                                                                           ..j '-- ..
                                                                                                                                                                           &
                                                                                                                                                                                                            ''
             V
             F                                                             : 1FW      K                                                                                   Fe                            '     =-'
                                                                                                                                                                               .
             G                                                                                                 )                                                       'ê
                                                                                                                                                                        p#
      il
       I
    @ g                                                                                                        '
      K
      t                                                                                                         :
            N
            Q
        i

                       '
        .                          .     .                 4089#1'                                                        .   ..                      .   .. .

            AvE
            '-
             e'-
            p::..
                  FrDI
                   .e
                                       E.l
                                         4z      U(1)Y
                                          j ':!!-.                    Gr
                                                                       .(ll
                                                                         j E1%GI
                                                                               '
                                                                               ..L#aas
                                                                                    lj tL
                                                                                        VP
                                                                                         ,tR
                                                                                           l .Yte
                                                                                               .(
                                                                                                  ; ED Waje% 1.Wq* m ).X1k1 ' Ex .#4%T@. '
                                                                                                j ' jpklllEliù
                                                                                                                                         %t'. -e:
                                                                                                                              .    .(
                                                                                                                                    j(j                                                           .


    :'
   -.
     :'A.u
         r..q
        e$  .i
            ,,7@:1!
               - .e                          -   re-*+
                                                     - Yr0
                                                       '--
                                                                        &c
                                                                         ' T
                                                                           axm 'QdWagerD œ dnx
                                                                                            - -
                                                                                               m                         #R â **ear      kd WggeYIt M5                                       @ TaY!D
            Ay    .....
                           m                      .- g-    .- .   .        w             ;-'-7...   .. -            .   % e$.
                                                                                                                            ' FL..L..' - -..:. ...;.. M
                                                                                                                               . ..                                                          *
                                                                                                                                                                                             '' .,e:
                                                                                                                                                                                                  . .

        'A>                'by.p# ;
                               .
                                  :
                                  mpQt7:
                                       :>
                                       l: m/ àp
                                          4:e4
                                             .:.R
                                                ept-t                                      Rr:             -            JFTRtepas inlm *l'
                                                                                                                                         pe hawym A FKIX
                                                                                                                                              .

            jl
             q
             t JO        H Y R:W œaNyculu *ec- -                                               e- l tNnet ! 1*9*1* l
                                                                                                                   pt% brfët M UY RG % uipAfolpenl
              .zk
                .
                j!
                 pi
                  l''1:
                      .'   dlk       .1111      . tl
                                                   k                                                .
                                                                                                    1)8
                                                                                                      1)
                                                                                                       8       41.     t;
                                                                                                                        d
                                                                                                                        .p.          411. .-..
                                                                                                                                          .  .- .l
                                                                                                                                                 1
                                                                                                                                                 klj                            ..-..    .

            '
            àokayo x Y P.aFRAI e **P.e#
                                     @4
                                        (XlT
                                           ent *e
                                                c Q R*
                                                                                               *O;V.0œfrent I
                                                                                                            R:Ye * I
                                                                                                                   f/l**ôcglrgqt > e&:
                                                                                                                                     !k/R* > ee (kp- l
                                                                                                                                                                                        .*
             a B                                 Yfotd be n:                                m 'lœ te*M d                                      YlDlo EKto !                          Ym TH
              loTAlà' '                               .*                                         .t:                                              .*                                  .::

        REm Y :                                      YTD EO R E ' .-.--                                    YID DO X                   .           .



                      YGIRCIEXWK e TTQUY FYM MY A K
                   DIREGTDM DAV Itm ASO T '
                   1M 1122> ûr HI GHTEMRIDA W MGTDAYSK CRUED
                   aNV IX rûOI
                             IKSNCEEVI'
                                      EIIINGQI
                                             LI
                                              TA4YG X
                   œRVY LIFEI
                            N@JRM CEI
                                    YFBTA VIXS.

                   F& O I
                        '
                        M PUFEINM DFW W m S
                   FR R G GPLIFEtRWRY M X %
                   A NK DEK '      * 1601> 15
                   FY * Rœ Y PLG NW RM G      E!
                   œ1M o.e         X r1501œ 115
                   UNPK N M CESOTK*TS


                   J
                   .                                                                                > rr& W 4*R ''8
                                                                                                                  J Y
                   $NeM
                   I KTIXD
                         2>
                          UTY>
                             TRANI
                                 *
                                 NG:3* 15$2:2* 152
                                                 121* 152                                           Jz                        x.$
                    N*1VD1!Y1R*1 N(924* 15:25* $5125* 152
                                                        1                                           zw                        m/
                   = RCUO TWAVQAMOI  EFLIMDA                                                        77                        7r
                   N FMOKR@IGJPLIFEI
                                   N&JRm C= . :.                                                    7.y                       zr
                   R RA ITm JGTG KCCUDESTM M                                   WAIRYO IC TG ITm
                   o œ c lct- œ

> :
  f%y- > .
         >IIG -DY % 8:>9-                                             *eI+ D2Mm %;e *> !% I
                                                                                          * DGAC>                                  $51= Q$$                            e + 5JMSM <                               ...    1Q



                                                                                                                                                                            M -patterson-ooK zz8
                                                                                           i


Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 4 of 79



                                             ARMY RESERVE                                                     1.DATE
         RECORD OF INDIVIDUAL PERFORMANCE OF RESERVE DUW TRAINING
                         Foruse ofthisform seeAR 140-18s;theproponentagerlcyisCAR,                                      20150925
2.FfR
Of   OM:
    iceof(t
          Re
          heportinegfAge
             Chi       ncy)li
                     ofPub  (cInAf
                                cluf
                                   daeiZIPCee)                                                                3,RETIREMENTYEARENDING
                                       rs,1500ArmyPentagon,W ashington,DC 20310                                 DATE
                                                                                                                        20170601

              4.TO:(Custodianofreservlsts'5e/d2015lel(Include2lPCode)
              DepartmentoftheArmy
              U .S.Army Human ResourcesCom mand
                                                                            --1
              Attn:AM C-RM P
              1600SpearheadDivisionAve
              Ft.Knox,KY 40122
              I                                                                l

5.LAST NAME -FIRST NAME -MIDDL INITIAL                                                           6. GRADE              7.BM NCH
PAITERSON,RODNEY S.,           9922                                                                      05                    FA
8.I
  NDI
    VIDUAL'
          SASSI
              GNEDORGANIM TION (lfdffer/nlfrom o'ceofaddressee)

9.THEABOVENAMFDRESENVISTPERFORMED                     I
                                                      -
                                                      x
                                                      -lEOUI
                                                           VALENT j--jARPROPRIATE I--ISUITABLE IS OTHER
   (Checkam l
            fcablebox) DUTIES,TRAINING OR INSTRUCTI
                                                  ONONTHEDATESANDFOR THEHOURSINDICATED ASAUTHORI
                                                                                               ZEDBY
   fciteaut
          àGizati
                on): 1AW AR 140-I85,Table2-l,Rule l

       a.DATE                     RETIREMENT
 DAY   MONTH YEAR HOURS             PIMNTS                               NATURE OF DUTIES:TRAINING OR INSTRUCTION
                    j)                 c                                                    d
  22     09       l5      8           P2         SoldierperfonneddutiesofIMA position.

  23     09       l5      8            P2        SoldierpedbrmeddutiesofIM A position.

  24     09       l5      8           P2         SoldierperfonneddutiesofIMA position.

  25     09       15      8           P2         Sol
                                                   dierpedbrmeddutiesofIMA positi
                                                                                on.




10.R PEDNAME,GRADEAN9POSITIONOFOFFICERHAVING                         11.WGNATUREOFOFFICER (Item 11)
  KNOWLEDGE OF DUTIES PERFORMED
SherrylA .M unroe,Deputy ChiefResourceM anagement                           MuXROE
Division,1M.A.Coordinator                                                   025939430SHERRYL.ANNE.Icr.o w,
                                                                                                        .s
                                                                                                         .t.
                                                                                                           N,
                                                                                                            tr  -.y-yA.
                                                                                                                      *-'
                                                                                                                        ..rx;
                                                                                                                        -   ,
                                                                                                                            *
                                                                                                                            .'-
                                                                                                                              .u.-
                                                                                    .
                                                                                                             ...s
                                                                                                          ,:o,t,..a,.J
                                       12. FOR CUSTODIAN OFINDIWDIM LREYERVISTY RK ORDS
  REPORTED TO SERVICING DATA PROCESSING UNIT.
                                                                 PAYDATA       X EXTRACTED                          NOTAPPLI
                                                                                                                           CABLE
DA FORM 1380 JUL 2010                              PREVIOUSEDITI
                                                               ONSAREOBSOLETE.                                              APDLCv100E9
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 5 of 79




                          EX H IB IT 2
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 6 of 79




                          EX H IB IT 3
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 7 of 79




      W ATEOF FLORIDA
      COUNTYOFBROW ARD



      M y currenttegalname is, Rodneyk ot'tPatterscnz and nny cun-entoccupation isPitot
                                                                                        Am erican Airilnes
      Em ployee num ber576006. Iam 48 yearsoId and my currentaddressofresidence is,1092 NW 13915 ,
      Terrace,Pem broke Pines, FL 33028-2340
     The following isa transcriptofa voice recordingleflon m
                                                             ylelephone answerîng device by Caplain
     lamesBonds,CléefPilol, M iam iFlightOffice., Arnerio nAirlineson orabotltthe 27
     appro                                                                          *ofSEPT' 2015 at                             .
           ximately 1510 hourslocaltim e.
     TRANSCRIPT OFM ESSAGE

     HeyScott,Jim Bondsitisthreeten (1510, Local'
                                                lnsertedforclarity).Uhh.Trishgavemethemesscge
     sayingyou (unintelligible),anEofortomorrow becauseolsomemflftoryworkatthe Pentagon. Dude
     we'
        re reully,reol/yzreallyshortfm d /see thotyou, youprobably.$'
                                                                    ee thatby yourtrip that'
                                                                                           sgoing out
     tomorrow,everybody ison reserve and we are really tighton m
     t                                                            anning s% uhhm,obviously ee are going
      ogiveyouthetimeofh t/m tzcanproducesomeuhhm, ordets.Canyouhavethem faxustheuhh
     ordersandtheJJA'numberis305                                                       ,the
     y////NothingFollows//////// 526-1294.We'reIeavingyouon thetrip tiIwegetthatfax ok Thanks
                                              -
                                                                                                                                                          .




     Iherebystate thatthe information above istrue to the bestofmy knowledge
     i                                            ,                          . lal
                                                                                 so confirm thatthe
     nformation here isboth accurate and completeand rel
                                                                 evantinform ation hasnotbeen om itted.




     Swornto (oraffirmed)andsubscribed beforemethis--
                                                    Z Y.m
                                                        ...       .
                                                                                                                                  v.
                                                                                                                                   ---
                                                                                                                                     *-
                                                                                                                                      4
                                                                                                                                      ;)                      ..-..'
 '                                                                          d3yOf.7$.-'sc2-ù,2016, by 'I..Z
                                                                                               ..         .Q.r
                                                                                                             jlzpts
                                                                                                                  -y-'''> , t.
                                                                                                                             '--.j-puyc)p....,
                                                                                                                             z4


                .P## vxl
                       zr
                        e
                        -l
                         k
                         .i4
                           l
                           r,
                            .
                            x'.
                              ,      M DRQWP.Ajg;;qj                             '
                                                                              ....                               ..               ee---e-t-o5k
               zf           -h %  Mvccvvlssrœ :FFa !l                            ! ïk ..r-     #....,u..,
                                                                                                                  '
                                                                                                                   .
                                                                                                                   .
                                                                                                                   ,
               i*ë            ..1
                              .                                                                                                          ;,.
               G- .. qtJ EXPIRES:œ le f'0.2019                              --
                                                                                 .
                                                                                           2-'''--                   ''        -' ----/'
               A/- *ê1ïvk
                       kt
                        b%t%%.-
                           b  e hmua nr
                                      u> pue         '.rs          x.::-.
                                                                                      z.'
                                                                                           .                     ' ,,
                                                                                                                    '     -'             ,uL'
                                                                                                                                            J---
                                                                                                            .-                            .
                                                                                      .z                    x       ;
                                                                                     .
                                                                                     > .
                                                                                       x. j j ....              ..7. r
                                                                                                                     .

  Personally Known                OrProduced Identification
                                                     '
                                                            ,. .-7- -z                '.e?'''''**               ,>
              fication Produced ' &- 'M
  Type ofIdentl
              '                       t-zt-
                                         ' -.               1--OtYnz- '
                                                                      - --'7'
                                                                            V '-C,- -- -
                                                                                  .'/     S4-?-- u'''n
                                                                                       ' f.                                          .             ,,-,
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 8 of 79




                          EX H IB IT 4
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 9 of 79




       STATF OF FLORIDA
       COUNW OFBROW ARD


   M ycurrentIegalnam e is, Rodney ScottPatterson, and mycurrentoccupation isPilot
                                                                                  , Ameri
                                                                                        can Airlines,
   Em ployee num ber576006. lam 48 yearsold and my currentaddressofresidence is1092 NW 1391h
   Terf-
       ace,Pem broke Pines.FL 33028-2340
   The following isatranscriptofa voice recording Iefton m ytelephone answeringdevice by Captain
   JamesBonds,ChiefPilot, M iam iFlightOffice,American Airlineson oraboutthe 7thofOCT 2015 at
                                                                                        ,
   approximatel y 1600 hourslocaltime.
   TRANSCRIPT OF M ESSAGE

   Jim Bondsfrom the flightoffice calling, 4 O'clock onthe 7th. HopeaIliswellwith youguys Hey Uhhh,l
                                                                                         ,
   washoping to havegottenthose ordersorthe LES orsomething. Li      ttlebit,youknow,it'sjustalotof
   confusion on ourpartto, youknow,the circumstancesaround thoseorders.
                                                                               So how bout Uhm m,doing
   thisifyou will,would you please, you know,ifyou can providethoseto us by the 13tb,uhm m
                                                                            ,                 , then
   we'llbe good,butyou know anything afterthatthen we m ay have to geta Iittle m orefor
                                                                                         m alin asking
   you to provide those in theform ofa Section 21 orsom ething. 5o ifyou can ifyou can getthose to us
                                                                                                     ,
   we would reallyappreciate it. Uhm m,You know ournum berhere inthe flightoffice and take careand
   hopeto hearfrom you soon. V////NothingFoll      ows////////
    Ihereby statethatthe inform ation above istrue, to the bestofm y knowledge .
                                                                                 Ialso confirm thatthe
   inform ation here isboth accurate and com plete and relevantinformation hasnotb
                                                                                    een om itted.



                           v!.ivr.-*'.*f
                                       *
                                              .V>'
       *   ,,

  ?'
       J,.
         c+.
          <z
            .-.
              ,                 .
                                            o.
                                             Tf  /.o.
                                                    s
                                                    .e''
                                                       a
            f
  Signature oflndividual

   Swornto (oraffirmed)andsubscribedbeforemethis 2% dayof r/-
                                                            g , 2016,by                                                               f''
                                                                                                                                        ct
                                                                                                                                         p;e % . rîI -z
                                                                                                                                                      -:Q:
                                                                                                                                                         A.'
                ,-..,.,.                                                                                 -î,
           **A...-%x      v pnsmslcp.nsrz IO                                         -                    ,-.- .                  )
           t
           i
           ?
           '.q t
             '
             i
             !     .k
                   t
                   q
                   l
                   tj
                    i: r covvl
                     /             N. FF-                                  '             .                 '
                                                                                                               $   ,-
                                                                                                                                  y
           x
           -
           jt
            .2 z EXPl
                    nEs.œlcbera,201:
                             .
                             ,
                                                                           à
                                                                           '
                                                                           ;
                tts+ B:e:nnl1k- pt
                                 e uxef
                                      wr
                                       i-                                  1 '                   y
                                                                                                                                      -
                                                                                                                                  oa.s,
                                                                                                                                          -
                                                                                                                                          -.
                                                                                                                                      m.. ....
                                                                                 /                             y                                 .....,... ..,.,..
                                                                                                                                                                     .-
                                                                       1       -,
                                                                                '            -
                                                                                             '       .                                                                    .
  Personally Known                         OrProduced ldentification                                                    xxo
                                                       .                   ....'.''* '

  TypeofIdenti
             ficationproduced -t-                          za,v'L,
                                                                 rk-
                                                                   -.
                                                                   '           .
                                                                               '-'
                                                                                 ?st
                                                                                  -....,-
                                                                                        .
                                                                                        :
                                                                                        ' - ..
                                                                                             e.
                                                                                             .
                                                                                             c.T...  -.
                                                                                                  z- z
                                                                                                  t     -.
                                                                                                       ,.g.- wï.
                                                                                                         , .. ., .i
                                                                                                               s'-p
                                                                                                                  -    w.-
                                                                                                                   ,- î. ;.
                                                                                                                         ,'   '
                                                                                                                              .
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 10 of
                                       79




                          EX H IB IT 5
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 11 of
                                       79



                  U So D EPA V-
                         -    V
                              -r
                             -- -N
                                 --
                                  -è.O r-T--RANSPO RTATlO N
                                      - -




                  O FFIC E O F IN SPEC TO R G EN ERA L




                  FA A H as N ot Fully A ddressed Safety
                   Concerns Regarding the A m erican
                      A irlines Flight Test Program




 .. .       . >   4 : . ..
   .    #   # 1
     Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 12 of
                                            79




$. : * *#**+*è
Self-initiated
FederalAviation Administration lAV2018060 lJuly 10,2018



't,k:
    -
    '
    $.
     ë$
      '!
       t-
        q.:
        :'
         f!
          /-
           '
           1
           t''
            .l!
              î
              'b;
                t
                J
                '?
                 t
                 ;
                 q(
                  !i)
                    ...
                      t
                      )
                      -
                      .kq
                      ' ::
                         C.
                          )
                          '
                          ï,L
                           't
                           .L
                            ï
                            .?
                             .3-
                               ..)
                                 h.?t;!
                                      L
                                      è
                                      l
                                      4:'#
                                         ?
                                         '
FederalregulationsrequireU.S.aircarriersto verifytheairworthinessofaircraftfollowing major
repairsormaintenance.To perform these maintenancechecks,AmericanAirlines(AA),established a
flighttestprogram.In February 2017,Allied PilotsAssociation (APA) which representsAA'spilots
contacted usaboutm ultiple safety issuesatthe AA flighttestprogram,including the use of
unqualified pilots.APA stated thatconcernsplaced in an earlierIetterto the FederalAviation
Administration (FAA)had rem ained ''Iargely unaddressed forover18 m onths.'W e initiated an auditto
assessthe effectivenessofFAA'Sactionsin response to safety concernsaboutthe AA flighttest
program.Specifically,we exam ined how (1)FAA'Soversightoffice forAm erican Airlinesaddressed
concernsaboutthe flighttestprogram and (2)the Agency processed and responded to a Ietterto the
FederalAviation Adm inistratorquestioning the integrity ofFAA'Soversightofthe flighttestprogram .
$'
 jî
 s
 ..bjy;
      fj.
        rg(
          t
          '
          j.
          J))
            .'
             !
             jk
              'h
              .d
               j
               .ïr
                 h
                 i
                 è
                 y-jr
                    c
                    t
                    ':
                     j
                     t
                     )
                     y!
                      ;j
                       :.y).
                           mt-
                             t).
                               t
FAA'SoversightofficeforAmerican AirlinesIackedobjectivity in itsreview.W hileFAA requires
inspectorsto provide im partialtreatment,the inspectorin thiscase seem sto have been affected by
his relationship with AA personneland the 28 yearshe spentworking with the carrier.W hile the
Agency hasa toolforassessing itsrelationshipswith carriers,the tooldid notaccountforthese risk
factors.In addition,the Agency used a ''bestguess''m ethod to determ ine w ho should respond to
APA'Swritten allegations,and ultim ately routed the Ietterbackto the targetofthe com plaintfor
response.Due to a Iack ofoversightguidance,FAA also provided varying responsesto APA and OIG
regarding the requirementsforthe flighttestprogram .Asa result,APA received neithera
com prehensive noran accurate response to itsconcerns.
f
b
'''
-.jrfl,
      :Iri
     ..  j
         .lr
           -
           .
           6
           .j
            ù,L
            . .jj.....
                 .   (
                     ;
                     .
                     .-
                      ..
                       jj
                       . ?.
                          g.s
                          k )j
                             y.
                              t
                              )
                              ,.
                               (j
                                y.
                                 2
                                 .y,
                                  .j.
                                    -
                                    ,
                                    ty.
                                      .4
                                      .)j
                                       . ty
                                          (
                                          4
                                          2.
                                           )
                                           ,!
                                            .
                                            .j
                                             y,
                                              y
                                              .
                                             ..'
                                               ,/
                                                .t
                                                 ..
                                                 . )
                                                   ,y'
                                                     .
                                                     .'


FAA concurred with ourseven recom m endationsto improve itsoversightoftheflighttestprogram,
aswellasitsability to respond to safety concerns.




AIIOIG auditreportsare available on ourwebsite at
Forinquiriesaboutthisreport,please contactourOffice ofLegal,Legislative,and ExternalAffairsat(202)366-8751.
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 13 of
                                       79




   C ontents
         M em orandum                                                             1

         Resultsin Brief                                                          3

         Background                                                               4

         FAA'S LocalOversightOffice Did NotAddress ConcernsAboutthe M
            FlightTestProgram                                                     5

         Issues Broughtto the FederalAviation Adm inistrator'sAttention Rem ain
             Unresolved                                                           8

         Conclusion                                                               10

         Recom mendations                                                         10

         Agency Com m ents and OIG Response                                       11

         ExhibitA.Scope and M ethodology                                          12

         Exhibit B.OrganizationsVisited orContacted                               13

         Exhibi: f.ListofAcronyms                                                 14

         ExhibitD.MajorContributorsto ThisReport                                  15

         Appendix.Agency Com m ents                                               16




   AV2018060
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 14 of
                                       79




              U.S.DEPARTMENT OFTRANSPORTANON
              OFFICE OF INSPECTO R GENERAL




    M em orandum
   Date:           July 10,2018
   Subject:        FAA HasNotFullyAddressed Safety ConcernsRegardingthe American Airlines
                   FlightTestProgram IReportNo.AV2018060
   From :          M atthew E.Ham pton
                   AssistantInspectorGeneralforAviation Audits i
                                                               l, -#-.''' t':
                                                                          .
                                                                          ,
                                                                            .
                                                                            y..
                                                                              '
                                                                              .

                                                                k
                                                                '
                                                                r
                                                               . )        .
                                                                  t,
                                                                   .  .

   To:             FederalAviation Adm inistrator                '


                   Federalregulations require U.S.aircarriersto verify the airworthiness ofaircraft
                   following majorrepairsormaintenance.lTo accomplishthis,American Airlines
                   (AA),established aflighttestprogram to perform these maintenance checks.In
                   February 2017,theAllied PilotsAssociation(APA)- whichrepresentsAA's
                   pilots- contacted the OfficeofInspectorGeneral(OIG),concerned about
                   m ultiple safety issuespertaining to the flighttestprogram , including AA's use of
                   unqualified pilotsand a culture ofsuppressing safety com plaints. The association
                   previouslycontacted theFederalAviationAdministration (FAA)butstated its
                   concerns had rem ained 'Iargely unaddressed forover18 months.''W e obtained
                   sufficientevidence during a prelim inary m eeting with APA and from ourreview of
                   docum entation to initiate an auditto exam ine these concernsin greaterdetail.
                   Ourobjecti
                            vewasto assessthe effectivenessofFAA'Sactionsin response to
                   safety concerns aboutthe AA flighttest program .Specifically,we exam ined how
                   (1)FAA'SCertificate ManagementOffice (referred to astheoversightoffice inthis
                   report)addressed concernsabouttheflighttestprogram and (2)theAgency
                   processed and responded to a Ietterto the FederalAviation Adm inistrator
                   questioning the integrity ofFAA'Soversightofthe flighttestprogram .
                   W e conducted thisauditin accordance with generally accepted Governm ent
                   auditing standards.ExhibitA detailsourscope and m ethodology ExhibitB Iists
                                                                                    .

                   the entitieswe visited orcontacted.
                   W e appreciate the courtesiesand cooperation ofDepartm entofTransportation
                   representativesduring this audit.Ifyou have any questionsconcerning this


   1Title 14, CodeofFederalRegulati
                                  ons(CFR)j91.
                                             407(b).



   AV2018060
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 15 of
                                       79




               report please callme at(202)366-0500,orTina Nysted,Program Director,at
               (404)562-3770.
               cc:   The Secretary
                     DOT AuditLiaison,M -1
                     FAA AuditLiaison,AAE-IOO




   AV2018060                                                                            2
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 16 of
                                       79




    Results in Brief


               FAA'soversightofficeforAmericanAirlinesIackedobjecti
                                                                  vityinitsreview anddid
               notrespond to concernsaboutunqualified pilotsand unsafe conditions during
               m aintenance verification flights.FAA,in line with Governm entw ide standards,
               requiresinspectors to provide im partialtreatm entand avoid actionsthatm ay
               create an appearance ofpreferentialtreatm ent.However,the inspector's
               oversightrole in this case appearsto have been affected by hisrelationship witb
               the head ofthe AA flighttestprogram and the Iength oftim e- 28 years- he
               pedorm ed oversightofAm erican Airlines.This potentialIossofim partiali    ty is
               particularly troubling considering the scope ofhis responsibilities,including
               oversightofvoluntary safety program s,pilottraining,and safety managem ent
               system s.Additionally,asthe only inspectoroverseeing the flighttestprogram ,he
               becam e a single pointoffailure forFAA.A new supervisoridentified possible
               objectivityissuesand recommendedtemporaril
                                                        yreassigningtheinspector.
               However,Agency officialsdid notconsidertbe requesta priority and took nearly
               4 m onthsto reassign the individual.Additionally,FAA developed an evaluation
               toolthat pullsdata from m ultiple sourcesto assess itscollaborative relationships
               with aircarriers.How ever,thattooldoes notaccountforrisk factorssuch as non-
               routine operations(e.g.,flighttest)orthe Iength oftime inspectorshave been
               assigned to a carrier.Furtherm ore,the FAA oversightoffice Iackscontrolsto
               ensure com plaintsare properly addressed.Neitherthe inspectornoroffice
               m anagerscom plied with FAA'S requirem ents forprocessing com plaints or
               provided a response to APA directly addressing the underlying issuesthat
               prom pted the com plaints.Asa result,APA elevated its concerns to the Federal
               Aviation Adm inistrator.


                               ).   8'*.âL.s.
                                            $. .!'z....;'

               According to APA,the airline'sm anagersand an FAA inspectorwarned AA's
               pilots thatcom plaints could resultin penaltiesand perhaps the end ofthe
               program .FAA,however,did notview these com m ents asa safety concern or
               consultthe Agency'sOffice ofAuditand Evaluation group,which was specifically
               established to addresscom plaints.Instead,the Agency used a ''bestguess''
               method,which Iacked criteria foridentifying safety issues,to determ ine who
               should respond to APA'S written allegations.The Ietterwas routed through FAA
               Headquarters,then ultimately backto the targetofthe com plaint the FAA
               oversightoffice.Significantly,no one at FAA realized the Agency had not
               addressed APA'Sallegation thatthe oversightoffice wasw orking w ith airline
               officialsto suppresspilotsafety concerns.In addition,representativesin the


   AV2018060
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 17 of
                                       79




               oversightoffice asked the carrierto respond to many ofAPA'Sconcerns and
               ultim ately included those responsesin the Agency's Iettersigned by the
               Adm inistrator.
               FAA also provided vafying responsesto APA and OIG regarding the requirem ents
               forthe flighttest program- such as whetherornotthe carrierm ustcom ply with
               established program s- due to a Iack ofoversightguidance.Asa result,APA did
               not receive a com prehensive oraccurate response.Afterwe discussed our
               findings with FAA officials,the Agency com pleted an independentassessm entof
               the program in October2017 thatverified many ofAPA'Sconcerns.However,
               FAA'Soversightoffice has notprovided an updated response to APA orworked
               with the Agency'spolicy officialsto clarify oversightresponsibilitiesand develop
               corrective actions.

               W e m ade seven recom m endationsto help FAA im prove itsoversightofand
               address safety concernsaboutthe flighttest program .



    Background
               The IocalFAA oversightoffice forAm erican Airlines,based in lrving,TX,is
               responsible foroverseeing AA'sm aintenance program sand flightoperations,
               including the flighttestprogram .Approximately 100 inspectorsand m anagers
               within this office are responsible forcertificating,sufveilling,and inspecting the
               airline,which performs nearly 2.5 m illion dom esticand internationalflightseach
               yearusing m ore than 1,000 aircraftand 12 differentfleettypes.

               Aircarrierstypicallyflyaircrafttotestperformanceaftermajorrepairsor
               m aintenance have been com pleted.W hile these flights are not perform ed with
               passengersorcargo onboard,itisim portantthatcarriers im plem entprocedures
               to ensure the flights are operated safely.O n Decem ber22,1996,three
               crewm em bers and three technicians were killed when an Airborne Express DC-8
               crashed during such a flight,w hich aim ed to verify thatrecentm aintenance and
               m odifications had notchanged how the aircraftoperated.Following its
               investigation ofthe crash,the NationalTransportation Safety Board m ade a series
               ofrecom m endationsto FAA,including to establish guidance foraircarriers
               perform ing non-routine operations,such as evaluation flights,and conduct
               appropriate surveillance ofthese program s.

               Asa result,F>-A issued itsNon-Routine FlightOperations(NRFO)guidancein
               August2002 (updated M ay2008),which recommended thatcarriersupdate
               m anualsand develop training,reviewed and accepted by FAA,so thateach NRFO
               isconducted with procedures consistentwith safe flight.W hile these actions are
               notrequired,Am erican Airlines used the recom m endationsto develop itsflight


   AV2018060                                                                                        4
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 18 of
                                       79




                  testprogram and train approxim ately 20 pilotsto pedorm certain NRFO,such as
                  m aintenance verification flightsand flying dam aged aircraftto a repairfacili
                                                                                               ty.



   FAA 'S LocalO versight O ffice Did N ot Address
   Concerns About the AA Flight Test Program
                  FAA staffoverseeingAmericanAirlineslackedobjectivityanddidnotfollow the
                  Agency's guidance foraddressing com plaintswhen they received APA'S Ietter.
                  Specifically,the inspector,w ho had developed a personalrelationship with the
                  head ofthe AA flighttestprogram ,did notproperly investigate safety
                  com plaints.


              FA A 'S Review of Com plaints A bout the
              Flight Test Program Lacked Objectivity
                  The FAA inspectorassigned to investigate the com plainthad conversationswith
                  the head ofthe AA flighttestprogram about'problem pilots,''a reference to
                  pilotswhofiled complaints.Ratherthanobjectivelyreview thebasisfortheir
                  com plaints,ascalled forin FAA guidance,the inspectorrequested and received
                  inform ation from Am erican Airlinesthatcould have been used to discreditthe
                  pilotsw ho voiced concerns.Forexam ple,the AA m anagersaid ofone ofthe
                  pilots,''he seem sm ore interested in Iitigating hisway through Iife atAA versus
                  doing work.'
                  Governm entwide and FAA's ethicalstandardszrequire inspectorsto act
                  im partially and to avoid the appearance ofpreferentialtreatm entwhen they
                  perform theirofficialduties.However,the inspectorin thiscase had developed a
                  personalrelationship with the head ofthe AA flighttestprogram ,which created
                  the appearance ofdim inished im partiality.Forexam ple,he m ade plans,using his
                  Governm ent-issued com puterand em ailaccount,to travelabroad with the head
                  ofthe program and introduce him to the inspector'sfam il  y.The potentialim pact
                  ofthe inspector'sapparentIack ofim partiality was com pounded by the Iarge
                  scope ofaircarrierprogram sforw hich he was responsible.M anagers atthe FAA
                  oversightoffice did notrecognize the extentofhis relationship with a senior
                  airline em ployee ori ts potentialimpacton his oversightactivities.




   25CFR 52635.101,'Basi
                       cobligationofpublicservice.'EthicalConductandFinancialDisclosure(FAA Order3750.
                                                                                                     7A).



   AV2018060                                                                                           5
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 19 of
                                       79




                   W hen we interviewed the inspectoraboutthe flighttest program , he displayed
                   Iittle know ledge ofitbeyond describing how greatitwas.Instead,he stated that
                   a few pilotshad been causing problem s for15 years and advised us to 'talk to
                   the expertsp''Then,w ithoutourknowledge,he setup a m eeting w i       th us and
                   airline officials- whom he called the ''kings ofthe airline.''Furtherm ore,during an
                   interview aboutpotentialinspectorim partiality,an FAA flightoperationsfrontline
                   managerreferred to the AA flighttestm anageras 'perfect'and som eone w ho
                   ''could do no wrong,''and to the airline as ''golden.'These com m ents raise
                   concernsaboutthe lackofobjectivityatthisFAA office.
                   In Septem ber2016,a new supervisorwas assigned to the office and determined
                   thatthe inspectorwas notperform ing hisoversightfunctions properly and
                   objectivel
                            y.Theinspectorhadworkedtherefor28yearsandwasinvolved in
                   m any areas beyond the flighttestprogram . Forexam ple,he was involved in
                   hotline com plaints,multiple AA voluntary safety program s, and oversightofthe
                   carrier'ssafety m anagem entsystem,which isused to identify and m itigate safety
                   risksacrossthe airline.However,asthe only inspectoroverseeing the flighttest
                   program ,he becam e a single pointoffailure forFAA.The supervisorreassigned
                   oversightoftwoprogramstootherstaff,butdid notadjusttheinspector'srolein
                   the carrier'ssafety program s orthe flighttestgroup.In M arch 2017, the
                   supervisorraised concerns aboutthe inspector's role and possible lack of
                   objectivitywithlocalandregionalofficemanagers.However,theregionaloffice
                   did notsee the issue asa priority and took nearly 4 m onthsto reassign the
                   inspector.

                   Thesupervisor'sconcernsregarding diminishedobjectivityand theIackof
                   supportfrom the regionaloffice are sim ilarto those we highlighted in our2008
                   review ofFAA'S oversightoffice forSouthwestAirlinesa3In response to our
                   recom m endation,FAA developed a tool4to assesscollaborative relationships
                   between itsoversightofficesand assigned carriers;itutilizes data from m ultiple
                   Agency sourcesto identify anom alies in inspectorpedorm ance.How ever,the
                   tooldoesnotincorporate riskfactorssuchasnon-routineoperations(e.g.,
                   maintenanceverification flights)orthe Iengthoftimean inspectorhasbeen
                   assigned to a carrier- key factorsin thisreview . As a result,FAA cannotbe certain
                   ofthe tool'sability to detect issues atotheroversightoffices.
                  FAA em phasizesthe im portance ofa strong safety culture within the Agency and
                  the industry.Guidance forFAA's Safety M anagem entSystem- one ofthe
                  program sthe inspectorwasresponsible foroverseeing- identifiessom e


   3Revïew ojFM 'sSafet
                      y Oversi
                             ghtofAirlinesand U<eofPegt/lloryPartnership Programs(OIG RepoftNo. AV-2008-
   057),June30,2008.OIG reportsareavailableonourwebsite:                 :      .
   4CertificateManagementData SvaluationProcess(CMDEP).



   AV2018060                                                                                               6
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 20 of
                                       79




                   charad eristics ofa positive safety culture asvaluing individuals'opinions,
                   encouraging personnelto.identify safety threats,providing a non-punitive
                   environm entforreporting safety concerns,and displaying a willingness to
                   recognize when basic assum ptions should be challenged and changesare
                   warranted.Because m anagem entdid not recognize orm itigate threats to
                   diminishedstaffobjectivity,theFAA oversightoffice'sabilityto promotesafety
                   and adequately respond to com plaintswas com prom ised.


               FA A Staff D id N ot Follow Agency
               G uidance W hen A ddressing Com plaints
               A bout the Flight Test Program
                   FAA'soversightoffice staf'fdid notaddressAPA'S concernsbabout unqualified
                   pilotsand unsafe conditions during m aintenance verification flights.Nationaland
                   IocalFAA guidance6provide instructionsand timefram esforprocessing
                   com plaints.In addition,the oversightoffice's com plaintcoordinatorsent
                   num erousem ails rem inding staffaboutspecific requirem entsforhandling
                   com plaints.However,the office Iacked an effective controlto ensure
                   com plainantswere contacted,investigationswere documented,and com plaints
                   were resolved.Asa result,FAA did notrespond to APA'S questions abouthow
                   pilotsare trained to conductflighttests and w hetherm aintenance verification
                   flights can be pedorm ed on dam aged aircraft.
                    The oversightoffice developed localguidance stating thatan inspectorshould
                    contactthe com plainantto acknowledge receiptand obtain any addi      tional
                    inform ation.Instead ofcontacting APA,the inspectorprovided airline
                    managementofficials with inform ation aboutthe com plaintand the individual
                    who had signed it.Lessthan a month afterthe inspectornotified the airline,AA
                    m anagem entheld a m eeting w ith aIIflighttestpilotsto addressthe 'Ievelof
                    noisea'Pilotswere told they ''m uststay offthe radar,''which APA interpreted as
                    m eaning the flighttestprogram would be shutdown ifthe com plaints continued.
                    Priorto the m eeting,the inspectornotified airline managem entvia em ailthat
                    FAA'Sposition wasthatthe flighttestprogram operated safely and
                    professionally,and asked them to ''lead m e in the rightdirectiona''Furthermore,
                    the Iocalguidance givesthe assigned FAA inspector2 daysto contactthe
                    com plainant.In thiscase,however,the inspectorwaited m ore than 2 m onthsand
                    then asked the airline to setup a meeting forhim and the com plainant- a


    5APA'
        Sspecificcomplaints/concernswereextrem elytechnicalinnature;assuch,we have sum marized them here.
    6Fti
       ghtStandardslnformationManagementSystem (FAA Order8900.1),volume7.chapter5,section 1.Aviation S'
                                                                                                      JJE't.F
    Quality ManagementSystem (AFS-SW -21-403-02),'Complaints.''



    AV2018060                                                                                               7
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 21 of
                processtypically used forpilots under
                                                  79 FAA investigation.Although APA asked the
                inspectorm ultiple tim esto clarify the purpose ofthe m eeting and state whether
                the individualwasunderinvestigation,the inspectordid notrespond,and the
                meeting neveroccurred.
                  In addition,the inspectordid notdocum entany ofthe work he perform ed to
                  investigate the APA com plaint.The guidance requires inspectorsto docum ent
                  com plaint-related work in FAA'ssurveillance tracking system .Instead,w hen FAA's
                  new assistantm anagerforthe oversightofice asked foran update,the inspector
                  sentan em ailstating he had traveled to the flighttestcenterto investigate the
                  concerns.According to travelrecords,he only visited the flighttestcenteronce
                  forapproxim ately 4 hours.The inspectorreported thatduring this tim e he
                  attended a m eeting regarding flighttestprogram safety reports,and reviewed
                  the carrier's pilottraining program and the specific qualifications maintained in at
                  Ieastthree differentsystem sforthe flighttestpilots.Itwould be extrem ely
                  difficult,ifnotim possible,to adequately peëorm these tasks in a 4-hourperiod.
                  Finally,FAA Order8900.1 statesthatFlightStandards personnelshould attem pt
                  to provide a finalw ritten response within 10 businessdays from the tim e of
                  receipt.The Agency received APA'Scom plaintin Decem ber2015.However,the
                  inspectordid notreview any docum entation untilApfil2016,and the FAA
                  oversightoffice did notrespond to the com plaint.Due to the Iack ofa response,
                  in July 2016,APA w rote to the FederalAviation Adm inistratoraboutthe Agency's
                  oversightofthe AA flighttestprogram .



     lssues Brought to the FederalAviation
     Adm inistrator's Attention Rem ain Unresolved
                  FAA m issed key safety concernsAPA raised in itsletterto the Adm inistratorand
                  did notconsultthe Auditand Evaluation group aboutthe Agency's response.
                  Instead,the letterwasrouted to severaloffices before itwasreturned to the FAA
                  oversightoffice- the specific targetofthe com plaint.

                  W hile APA stated that''boththeCM O (Certificate ManagementOfsice)and
                  Am erican Airlines m anagerswarned thataddi
                                                            tional'com plaints'and 'noise'from
                  ASAP (AviationSafetyAction Programlreportswould possibl
                                                                        y resultin penalties
                 ... up to and including abandonm entofthe program ,'FAA FlightStandards
                 m anagersatthe FAA oversightoffice and Headquarters did notrecognize thisas
                 a safety concern.W hen we discussed the allegation w ith FAA'SAuditand
                 Evaluation group,which handles com plaintsand internalaudits,they im m ediately
                 identified these concernsasa significantthreatto safety. How ever,thatgroup
                 was notconsulted aboutthe response to the APA Ietterbecause FAA distributes


    AV2018060                                                                                      8
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 22 of
                                       79




                correspondence via a 'bestguess''method,which doesnotinclude criteriafor
                identifying safety issues.

                Inthe'bestguess'method,lettersareassignedtotheAgency'ssubjectmatter
                experts,who review them and determ ine whetherornotto respond.FAA osicials
                defended this method by stating the experts are in the bestposition to evaluate
                correspondence.In this instance,APA'S letterwas routed to the Aviation Safety
                Division,then to FlightStandards,and ultim ately backto the oversightoffice that
                wasthe targetofthe com plaint.In addition,representatives in the oversight
                office asked the carrierto respond to m any ofAPA'Sconcerns and ultim ately
                included those responses in the Agency's Iettersigned by the Adm inistrator.
                According to the FAA oversightoffice,the flighttestprogram was
                ''supplem ental,'and therefore the carrierdid nothave to follow written
                requirem entseven though FAA had form ally accepted them .However,both APA
                and OIG recei ved conflicting responses aboutthe requirem entsfrom FAA.For
                exam ple,an FAA m aintenance policy officialtold usthatthe carrierwas expected
                to com ply with flighttest policiesand procedures because they supported the
                carrier'sFAA-authorized m aintenance program .W e requested clarification from
                the Agency'sAirCarrierOperations Branch butfound thatFAA does not have
                guidance on how to oversee these typesofoperations and program s.In addition,
                the FAA oversightoffice forAm erican Airlines did notworkw ith policy officialsto
                verify the Agency'sposition.
                Furtherm ore,during the com plaintreview process,no one atFAA realized that
                the allegation aboutthe oversightofsice had notbeen addressed.Afterwe
                discussed ourconcernsw ith FAA,the Agency used stafffrom the United Airlines
                oversightoffice to conducta technicalassessm entofthe flighttestprogram,but
                didnotreview theobjectivityofstaffattheoversightosiceforAmericanAirlines.
                The October2017 assessm entverified m any ofourand APA'Stechnicalconcerns,
                including w hetherproperly qualified pilotswere perform ing m aintenance
                verification flightsand w hetherthose flights can be perform ed on aircraftthat
                have notbeen fully repaired.The FAA operations supervisorforAm erican Airlines
                form ally presented the findingsto the carrierin Decem ber2017,and established
                a safety analysis team with airline officialsto resolve the issues.Furtherm ore,
                during ouraudit,the inspectoratthe centerofthe com plaintretired,and the
                carrierbegan m aking changesto the flighttestprogram .However,FAA has not
                provided an updated response to the com plainant,and oversightoffice staffhave
                notworked with FAA policy officialsto clarify responsibili  tiesand develop
                corrective actions.As a result APA'S safety concernshave yetto be fully
                addressed.




    AV2018060                                                                                 9
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 23 of
                                       79




    Conclusion
                Concerns aboutthe im pactofFAA inspectorrelationshipswith the airlinesthey
                oversee have been an issue since our2008 review ofthe Agency'soversightoffice
                forSouthwestAirlines.Ourreportspurred FAA to take a num berofactions,
                including developing a toolthatassesses its relationship with aircarriers.
                However,the tooldoes notincorporate sufficientrisk factorsto identify
                dim inished inspectorim partiality.Additionally,weaknesses in FAA'S processfor
                identifying and handling safety com plaints resulted in m ultiple m issed
                opportunitiesto m itigate risks identified by an industry stakeholder.Asa result,
                FAA isnotin a position to respond to safety com plaints aboutthe flighttest
                program and cannotbe assured thatits safety oversightis sufficientor
                com prehensive.



    Recom m endations
                To im prove FAA's oversightofthe Am erican Airlinesflighttestprogram aswellas
                itsability to respond to safety concerns,we recom m end thatthe FederalAviation
                Adm inistrator:
                   1. Conductan independentreview ofFAA'SoversightofAmerican Airlines'
                      flightoperationsto determ ine whethercontrolsare in place and effective
                      in preventing single pointsoffailure;develop and im plementcorred ive
                      actions,ifnecessary.

                   2. Modifytheexistingtoolusedtoevaluatetheobjectivityofinspectorsto
                       incorporate riskfactorssuch asnon-routine operations and the Iength of
                       time inspectorsoversee the sam e aircarrier.
                   3. Develop and im plem entcontrols requiring oversightoffice staffto resolve
                      com plaints and follow key policy requirem ents such asdirectly contacting
                      com plainantsand docum enting investigations.
                   4. Establish and im plem entcriteria forevaluating correspondence to ensure
                      safety com plaintsare routed to FAA's Office ofAuditand Evaluation.
                   5. Develop and im plem ent inspectorguidance on FAA'soversight
                      requirem entsforflighttestoperations.
                   6. Provide the Allied PilotsAssociation with a revised response to its
                      com plaint based on resultsfrom the October2017 independent
                      assessm entofthe Am erican Airlinesflighttestprogram .



    AV2018060                                                                                 10
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 24 of
                                       79




                      Develop and im plem enta corrective action plan to addressthe
                      recom m endationsm ade by the October2017 independentassessm entof
                      the Am erican Airlinesflighttestprogram .



    Agency Com m ents and O IG Response
                W e provided FAA with ourdraftreporton M ay 21,2018,and received itsform al
                response on June 20,2018,w hich isincluded asan appendixto this report FAA
                concurred with aIIseven ofourrecom m endationsand provided planned
                im plem entation dates foreach.W e considerthese recom m endationsresolved
                butopen pending com pletion ofplanned actions.



    A ctions Required
                W e considerrecom mendations 1-7 resolved butopen pending com pletion of
                planned actions.




    AV2018060                                                                              11
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 25 of
                                       79




                                              M ethodology
                  W e conducted this performance audit between April2017 and M ay 2018 in
                  accordance with generally accepted Governmentauditing standards as
                  prescribed by the Com ptrollerGeneralofthe United States.Those standards
                  require thatwe plan and perform the auditto obtain sufficient,appropriate
                  evidence to provide a reasonable basisforourfindingsand conclusions based on
                   ourauditobjectives.W ebelievethatthe evidenceobtained providesa
                   reasonablebasisforourfindingsandconclusionsbasedonourauditobjectives.
                  W e metwith APA officialsto betterunderstand theirconcernsand the potential
                  safety im pacts.Then,to assess how APA'Sconcernsaboutthe AA flighttest
                  program were addressed,we m etw ith Iocal,regional,and nationalFAA Flight
                  Standardsofsicialsresponsible foroversightofAA and policies relevantto the
                  com plaint.W e reviewed surveillance and travelrecords,aswellas em ails from the
                  inspectordirectly responsible foroverseeing the program .W e also interviewed
                  AA personneland reviewed itsprogram docum entation.To assess how the
                  Agency processed and responded to APA'S Ietterto the FederalAviation
                  Adm inistrator,we reviewed tracking logsassociated with the com plaintand
                  interviewed FAA officials responsible forprocessing correspondence within Flight
                  Standards,Aviation Safety,and the Office ofthe Adm inistrator.W e also m etw ith
                  officials in FAA's Office ofAuditand Evaluation,which is responsible for
                  addressing com plaints.




    '
    J
    . h
     .
       't'
         éê
          ,t
           ..
            ,tt,Ih,Scope and   M ethodology
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 26 of
                                       79




                               O rganizations Visited orContacted

              FAA Facilities
                  ...79àL..t'jj.''.
                  t               ':tk.y.yr.j'f
                                              j.y';.#.
                                                     ,LJ' '

                 Office ofthe Adm inistrator
                 Aviation Safety
                 FlightStandards Service

                 Office ofAuditand Evaluation
                 AirCarrierM aintenance Branch
                 AirCarrierO perations Branch

                 EvaluationsProgram Branch

                 Policy Integration Branch
                 #
                 (
                 '
                 ,5.s
                    ..à:
                       .t
                        ;'v
                          .
                          '
                          ,
                          .
                          'y.
                            )'j,
                               g.
                                ç.j
                                  ..
                                   ;.
                                    y
                                    ,
                                    .

                 SouthwestRegion
                 Am erican AirlinesCertificate M anagem entOffice
                 United AirlinesCertificate M anagem entOffice


              O ther O rganizations
                 Am erican Airlines,FortW orth,TX
                 Allied PilotsAssociation,FortW orth,TX




    r:
     -
     '
     :>'#'
         )
         Ei
          ft
           ,.
            ))?r.
                ).OrganizationsVisited orContacted                         13
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 27 of
                                       79




                      List ofAcronym s
               AA                     American Airlines
               APA                   Allied PilotsAssociation
               ASAP                   Avi
                                        ation Safety Action Program
               CM O                  Certificate M anagementOfhce
               DOT                    Departm entofTransporlation
               FAA                    FederalAviation Adm inistration
               NRFO                   Non-Routine FlightOperati
                                                              ons
               OIG                   Ofhce ofInspectorGeneral




            ListofAcronyms
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 28 of
                                       79




                y.
                 ,
                 '
                 ).M ajorContributorsto This Report
                TINA NYSTED                      PROGRAV DIRECTOR
                M ARSHALLANDERSON                PROJECT MANAGER
                ANNE LONGNN                      SENIOR ANALYST
                CURT BOEU CHER                   SENIO RANALYST
                TlM MCDOUGALL                    SENIO R AUDITOR
                JANE LUSAKA                      W RITER-EDITO R
                SETH KAUFMAN                     SENIOR COUNSEL




    (
    .
    T
    r
    .'
     )t
      ..i
        t
        ,
        -
        j.
         7
         z)
          ,
          .:l
            .
            t4:
              r
              .
              )
              7
              ..MajorContributorsto Th-
                                      IsReport
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 29 of
                                       79



     btj
       '                                  ')'n:
  -'
  tdl( 1,h:.
           I3i .) . ,
           it
            kï      i;-.,'.:4r1....,'
             .,.r?..i
                    .'
                     tkqx
                        .zy.
                           ;
                           .        11r
                                      .;
                                       d
                                       .;..,...-b.:
                                                  ;-:

                               '
                   * -.                                 Federal A viation
                                     A . A dm inistration
                   *           .x;    z. *




           M em orand um              '

         I7ate-
              .                           June 20,2018
         To:                              M atthew E.Ham pton,A ssistantlnspectorGeneralforAviation A udlts .'  '
                                                                                                                ,
                                                                                                           '
                                                                                                           .   ,.

         From :                           H.Clayton Foushee,D irector,Office ofAuditand Evaluation, AA& 1ê''
                                                                                                           !   .
                                                                                                                    h

         Subject: FederalAviationAdministration's(FAA)ResponsetoOfficeoflnspectörGeneral
                  (O1G)DraftReport:SafetyConcernsRegardingtheAmericanAirlinesFlightTest
                                          Program


        The FA A has initiated severalsafety enhancem entsto theA m erican A irlines FlightTest
        Operations Program .The use ofRisk-Based Decision M aking and Com pliance Oversight
        principleshave facilitated a collaborative approach to resolving the issues identified in the report.
        N ew initiativesinclude the establishm entofa Safety AnalysisTeam com prised ofal1relevant
        stakeholders,and the developm entofa new Risk M anagem entProcess. Am erican Airlineshas
        been fully cooperative in com m unicating inform ation aboutidentified hazardsto the Agency,
        and al1correctives actions are tracked in the carrier's Safety M anagem entSystem .
        The FA A offersthe follow ing com m entsto the O1G 'sfindings:
              * The draftreportstatesthatittook fourm onthsfrom thetim e a superd sorraised
                                      concernsabouttheAviation Safetylnspector's(ASIIroleandlackofobjectivityuntil
                                      the regionalofficereassigned him . The reportfurther statesthatthe regionaloffice
                                      did notsee the issue asa priority. However,theFAA supportsa robustethics
                                      program thatfocuses on identifying conflictsofinterest,training and advising on
                                      conflicts,and undertaking appropriate enforcem entaction. Once the issuesw ere
                                      broughtto the FA A's attention,itbegan the necessary review processto determ ine
                                      theappropriateaction.Thisultimately resulted in achangetotheA S1's
                                      responsibilities along w ith the initiation offonnalaction oncethe allegationsw ere
                                      substantiated.
                                   * The FA A did com plete an independentassessm entofthe Am erican AirlinesFlight
                                     TestOperationsProgram .Thatassessm entidentified severalcom pliance issues and
                                     otherhazards.TheA llied PilotsA ssociation isparticipating in the resulting Safety
                                     AnalysisTeam ,w hich isw orking to evaluate and m itigatethese issues.
       W e concurw ith the recom m endations,asw ritten.W e plan to im plem entrecom m endations2, 6
       and 7 by October31 2018,recom m endations 1,3 and 4 by M arch 31, 2019,and recom m endation
       5 by June 30,2019.
  ;t'
  ,.$1
     :);)$.
          'ï'
          : 4.
             ,'
              J;:
                ,
                (,Agency Com m ents                                                                                 16
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 30 of
                                       79




                                                                                                    2
       W e appreciate thisopportunity to respond to the O lG draû report. Please contactH.Clayton
       Fousheeat(202)267-9000ifyouhaveanyquestionsorrequireadditionalinformationaboutthese
       com m ents.




    tk . .. . a '''
    i..t.
    b   i
        r
        ;
        .
        )tJt
           .
           :
           ?àè
             .:
              v
              ;.
               '
               J
               #!ï
                 ,. genCy Ol
                           'nrYIPr'
                                  ltS
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 31 of
                                       79




                      (j.
                        ,% .j
                            ,
                            ..
                             '
                             l('
                               ...
                                 )''
                                   -t.
                                     -6 j
                                        v)
                                         ,
                                         .Lw'
                                            ,
                                            *
                                            7'
                      Fraud & Safety
                       .                w

                      (                .
                                       :,lor. w
                                            .




                       ,
                          r    .   o,.I,
                                       1    n,r
                      hOtlinetèoig.dot.gov t '
                                             7k:
                                               ')(f't;.:,'k)','
                                                .
                                                    ,.   , ,.   .




                      https-
                           -//ww w-o-
                                    lg-dot-govtu
                                               x
                                               '8
                                                ,':')!'@()'
                                                          tt'
                                                            .,




                       OIG conductsauditsand investigationson
                      behalfofthe Am erican publicto improvethe
                      pedorm ance and integrity ofDOT'sprograms
                        to ensure a safe,efficient,and effective
                            nationaltransportation system .




                                                                         Y      - .
                                                                    * rN
                                                                       . .
                                                                                          *
                                                                    * g r r'                  '
. # . . .. .#     @
                                                                     ïj%x* .o-*-
                                                                     .
                                                                             . ..
                                                                                      *
                                                                                              .
                                                                                              *
                      -                                                      rz            a
                                                                              I .         .
                                                                             * * .* .
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 32 of
                                       79




                         EX H IB IT 6




                                                                               7
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 33 of
 C ase O:17-cv-60533-JEM Docum ent73-3 En79
                                         tered on FLSD Docket06/25/2018 Page 1 of2




                                                   STATEM ENT                                                            t
                                                                                                A       EXHIKT--
                                                                                                               Q-..
                                                                                                                  -
                                                                                                      Cq
                                                                                                       ' :. :   .r
                                                                                                                  ....f 1.
                                                                                                                 ) ..
                                                                                                           .



      To W hofn $tM ay Concern,                                                                 D4
                                                                                                 Jit6,t
                                                                                                      ut
                                                                                                       s....j--.
                                                                                                              1-'- a
                                                                                                                   ..1u
                                                                                                                      -,y:k.--
                                                                                                                             u -
                                                                                                                             ..=-.
                                                                                                     A.wr%
                                                                                                         .tliirtxAoçx0a
                                                                                                                      .'t.5

              t,the undersigned,am a Captain with American Airlinesorpthe Bceing 767 baspd in M iam-   )FL
      currently have over25 yearsofsefvicewith Americao and haveserved asaCaptain onfouraircrafttypes
      forwellover 12 years. Iam fam iliarw ith operationsin Europe. Haw aii,South America and the continental
      U5.
              $have personally known FirstOfficerRodney Scotl Pattefson forwellover12 yearsboth in the
      contextofthe cockpitand with hisservice to the Allied PilotsAssociatioa.

              ln Septem ber,2015,çO Patterson contacted m e foradvice on how to ze relieved fora m llitary
      assignm ent from his AA dtltles. He had contacted the fligh!office the same day and not received a
      clearance. 1instructed him to callthe Chlef Piloton duty since lt kvas after dutv bours. A few m inutes
      laterhe called m e backto inform m ethathe had been released by the afterhourDuN ChiefPilot. W hibe
      he was awav on m ilitary duty. he called m e to iniorm m e that M tA Chief Pilot Captain Jim Bonds had
      suspendedhim from workwithpay(PW)whileFO Pattersonwasperformingmili
                                                                        taryduty.1advisedhim l
      woutd speak to the fli
                           ghtoffice on hisbehalfw hen lreturned the follow ing week to work.

               On orabout28 Seplem ber,2015,lapproached M 1A Chief Pilot CA Jim Bonds and M lA Direcqorci
      FlightCA Brian Beach in the M iam iFlightOffice. Iadvised both ofthem thatthe PW was inappropriate
      and a violation of FederalLaw on severalcounts. 80th repli  ed that it w asn't m iiitaw ,even tbough the
      suspension occurred on 22 Septemberiand we learned tbe complaintfrom CA W hitehouse was 5ted on
      24 SEP). CA Beach'sfirstresponse wasScottdivertedan aircraftintc Bclivia.Ithen asked him ,wherewas
      the Captatn when the ptane (anded? CA Beach responded in his seat. $reptied in that case,'did Scott
      have a gun to his head?'' CA Beach replied to m e no. Then 1advised CA Beach the co-pilotswere just
      deviating and only a captain can divertthe airplane. ladvised botb Chiefswe are aIIcaplainsand you
      bolh know thatco-pilots cannot divertan aircraft. At thatpoint C.A Beach informed me that itwas
      m ultiple captains and m ultiple departments were involved. 1stated that 1hardly believe that FO
      Patterson would be involved w ith m ultkple depacm entsw hen thatiscaptain'sresponsibility .

              'stated to both chiefs tbattheiractions wcre a violation offederallaw ,changing an em plovee's
      em ploym entstatu:w hile pedorm ing m ilitaw duty.lbelieve thatboth chiefs resurreded a stal e incident
      from alm ost a year prior that involved CeA W hitehouse com plapnt about FO Patterson.The issue was
      resolved through professionalstandards and now is being used to divert attention for theîr violation of
      federal1aw .

              Ihave flow n w ith FO Scott Patterson on a num berofoccasions both inside M and outside. FO
      Patterson strikes me as a consum m ate professionalpilot w ho willone da# m ake a great captain for
      American. Ihave entrusted him wi
                                     th the Iives ofmy family and neveronce doubted the successful
      outcom e of the flight. On one such ftight to &outh Am erica, lobserved FO Patterson to exerclse good
      judgementin conductlng the flight.when one ofthe othercrew memberswasunabte to return to the
      cockpitand presum edill.Neverdid Ifeelthreatenedoroverpow ered byFO Pattersonw ho w asactîng in
      a professlonalm anner. Patlerson rem ained calm and com posed the entire tim e and the aircraftlanded
      safely without incident.



                                   A T T A C H M EN T 3                                                        Paderson- 00350
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 34 of
 Case O'                               79
        .17-cv-6O533-JEM Document73-3 Entered on FLSD Docket06/25/2018 Page 2 of2




                             ln closing,Iam appalled atthe behavlorofa CA W hptehouse w ho has gone to great lengthsto
                   öestrov the careerand livelihood ofFO Panerson. 1believe thatCA W hitehouse contacted the M iami
                   F'lightOffice to assistthem with coverlng up theirviolation ofFederalLaw , contacled US Custom s with
                   false allegationsofsmugglingcontraband to a foreigncountrywithoutone shred ofproofto the contrarv.
                   ThisCaptain'sacti   ons caused severaldelaysforourcustomersand inconvenienced crewmem bersbeing
                   searched priorto boarding theirflights. APA pilotsare now labejed assm ugglers overthis. lam deeply
                   disturbed to Iearn that he has allegedly contacted other pitotsto generate false rum or and innuendo to
                                                                                                     .

                   supporthiserroneousactionsagainstanotherAPA m em ber.

                   DoestheAllied PilotsAssociationcondonethi     scourseofactionbya pplot?
                   Article 7 isthe approprlate venue to address thlsm atter.




                  Captain Brian Vitaie
                   M IA/767/CA/I
                   Form erM tA Base Adm inistrator




                     .,.A
    /#



                  STA 1-f-
                         '
                         .(*
                           )1-
                             *f-
                               'L,O DA
                  cOtFN l4.fl )f'
                              '      '                                                             '
                                                                                                   -'
                                                                                                    -...
                                                                                                       ...


                                                                                                    otu.-a
                                                                                                         (,/'.
                                                                                                             7
                  Swonlro(w()rat-
                                i-
                                 irmed)/andsubscribedbeforetnethis                         dah'o     '
                                                                                                     -'''
                                                                                                             ,   U
                                                                                                                     ,   .
                     5:n #,c.$n/ /
                                 7? i.
                                     v
'


                         . . ..              .                             ww w .x
                                                 N
                 $x erso                p.                    .
                                  na11:
                                      -,Knowm             .   OR Produced ldcnt.
                                                                               lflcal,
                                                                                     lon     ..
                                                                                               pe et..Idenll
                                                                                             1N'           .. .
                                                                                                            lkatlon

Qa.       '...
1jt:w.ws2'A
          y'x
            .'b
              p'z
                taot.s
t'6
  b J';'P..                t x;4c(
                     .:'.'n'
                           '        .)ugr 4Nr)agu()Ny#(t.; -p
                                                            .y
 .'
  ur /.
  p                   .s1 N()(atyVtoptlc-StalecfFlklf'     ltla
l5
 1:;c
   . :7.s,wl*.-
           x.
            # Zz   1.e.
               .....  :)er .z29j
                               .:
                                yo.cm m yyprr!:shjk;v :($.e
                                                          zn.!y
   k,
    t:.
      Nc.j.
          --
          . ' px%%4
t'l ,,'..w q.çA+
              q.
               i.
                                  ;e%
                                  w(
                                   !ynrrlkssron # 77 168:!.$7
                                        .a
                                                                if
                                         mrrv rv w-='
                                                    .LZUT ;>rau- b




                                                                                                                             Paoerson 00351
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 35 of
                                       79




                         EX H IB IT 7
Case 0:17-cv-60533-JEM Document                         ; t
                                                             211-1 - Entered on FLSD Docket 07/09/2019 Page 36 of
  ë
  lF
   i'
    11
     7
     -
     1(2
       1
       .17
         1
         41.:11
              ;l
               E
               l
               Ll-l
                  r
                  .
                  tl
                   r-
                    j
                    rl(!
                       8
                       ?
                       r1:).
                           d
                           :
                           jlL
                             f
                             :
                             ztj
                               l
                               r
                               lk-
                                 C
                                 :::
                                   )k
                                    yk:.
                                     .
                                       '
                                       )
                                       -.
                                        (r
                                         .
                                         y.-
                                           ,'
                                            ..u
                                              )
                                              t
                                              .:
                                               y
                                               -'
                                                L2.   .''   #:t
                                                    : : !(;.'
                                                 ,-).
                                                    .
                                                   . . ..     .t
                                                               .
                                                               -
                                                               )..
                                                                 )-.-kla-.-t 'î.'Lï79
                                                                     '.
                                                                    ...   ,        ?
                                                                                   :
                                                                                   ,-
                                                                                  ...
                                                                                    .
                                                                                             -
                                                                                        .-... .

  Date:October13,2014 at9:48:0lAM EDT
  To:''Bonds5James''<ll
                      ul
                       gul.
                          y.
                           ltka.nz.t'
                                    -).
                                      y).
                                        à.
                                         è
                                         ,k
                                          .
                                          :
                                          '
                                          .t....
                                         .. . .'
                                               .
                                               t)q
                                                 ..)'
                                                    .,..-'
                                                         .
                                                         '>
  Subject:Re:AA217/7OCT M IA-ASU

  Tharlk you Jim .W ewilltalk to him again.
  Regards.
  Sam m y Odeh

  Sentfrom m y iphone


  N O TIC E:Thisem ailand any attachm ents are forthe exclusive and contidentialuse ofthe intended
  recipientts).Ifyouarenotanintendedrecipient,pleasedonotread,distribute,ortakeaction in
  reliance upon this m essage.Ifyou have received thisin error,please notify m e im m ediately by
  rettlrn em ailand promptly deletethismessageand itsattachm entsfrom yourcomputer.

  On O ct13,2014,at8:48 A M ,Bonds,Jam es<,                                              .        .. ,,   .,   (   .   ..,. . L
                                                                                                                              > w rote:


         M oreinfo forPatterson.Thanksforwhatyou do

         Captain Jim B onds
         ChiefPilot-M lA
                      '
         /
                   x: ,'.
                        1u!-1't.'.
                                 )..      . .
              .. .
         r
         .(
          -
          )
          .à.t
         :.  .
             )-
              L.
               ,.
                z@
                 .
                 :.!
                   -
                   .-8é
                      t
                      .ë
                       .-
                        .   2)
                             '
                             .     5
                                   .ïè
                                     -
                                     ...
                                       :
                                       -J)-
                                          J
                                          .:-
                                            ..
                                             s.
         305-526-1282 office
         786-473-1968 cell


         B egin forw arded m essage:


                     From :''R oig,
                                  /Eric''< 1..7-;..-L.7
                                                      .ï.1.)
                                                           .k:r: ;
                                                      --..--.....  .u..-t.-c-...à
                                                                              .  ...-,..>
                     Date:October 13,2014 at8:31:31AM EDT
                     To:''Scialfa!
                                 pSean''<'' '  1.k'   .'.>i
                                                      .     .'l.'
                                                      .. - . .  ...' .'  .'
                                                                          .-'..-'2
                                                                                 .'.t' '.'
                                                                                         '.'
                                                                                           i>!p''Bonds!pJames''
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 37 of
                                       79
           <Ja1ues.Bo1Ads(:,
                           )aa.co1A3>,''Beach,Brian''<Brian.Beachtrpaa.coml
           Cc:''Rodriguez,Sylvia''<syrlx'ia.Rtàdl-igtleztètrpaa.ctllzl>,''Roig,Eric''
                                                          x

           <E-l-ic.Roigtt'
                         waa-ctlnè
                                 >
           Subject:AA217/7OCT M IA-ASU

           FYl-wereceived thisadditionalreportregarding the incidentwith theFO
           on flight217/70ctM IA-ASU foryourhandling. Thanks



                 OnOct11,2014,at5:20PM ,''cesarbujedo''
                 <cesarbuiedotk
                           -  blglzlaii.colzï> wrote:


                 1-11    ....



                 Thank you foryourquick actions.W e gothom e w ithoutany
                 majorinconveniences.Duringthelayoverandtheflightback
                 hom e,1m ade sure to stay aw ay from firstoftk erPatlerson.
                 However,hetook thetimeto look forthecrew in arestatzrant
                 nearthe hoteland satw ith us w ithoutbeing invited.



                 H e hasbegun spreading lies aboutm e and the restofthe crew ;
                 likesayingwewerestealing food and alcoholfrom theaircraft
                 (bytheway,1don'tdrink).Heclaimedtohavevideosfrom
                 the hotelsecttrity cam erasand also ''lntel''ofm y personal
                 company file.A lso,he claim es he payed the van driverto take
                 picturesofusdrinkingon ourwaytothehotel(bothclaims
                 provedtobelies)


                 H e even told such things to the airportagentsin A SU .



                 This m orning w hile w e were deplaning and 1wasgiving the
                 thanks and good byes to people,he stood outside theplane and
                 l saw him taking picm res ofm e.



                 Thiskind ofharassmentand intimidation isnotacceptable and
                 violates com pany policies.Please tellm e w hatto do to have
                 this docum ented and ifnecessaly to file a formalcom plain.
                 Furtherm ore,lrequestto be rem ove from any flightthat
                 includeshisnam e on the crew list;1do notfeelsafe being near
                 him .
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 38 of
                                         79
                 Thank you foryourtim e,



                   CesarBujedo


                   518963 IM A




       N O TICE:This em ailand any attachm entsare forthe exclusive and confidentialuse of
       theintendedrecipientts).lfyou arenotanintcndedrecipient,pleasedonotread,
       distribute,ortake action in reliance upon this m essage.Ifyou have received this in
       error,please notify m e im m ediately by rem rn em ailand promptly delete thism essage
       and its attachm entsfrom yourcom puter.
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 39 of
                                       79




                          EX H IB IT 8
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 40 of
                                       79
     tmcretia D.Guia
     M sociateGrmeralCounsel                                        Am ericanAirlines*<


     ViaEmail:fuentes.osçara dol.qov
                                                          February 29,2016
     Oscar0.Fuentes
     AssistantDirector/ltwestigator
     U .S.DepadmentofLabor
     VeteransEmplom entandTraining Service
     2550 W estOaklandPark Boulevard- Room l33
     Fol'tLauderdale,Florida 333l1

     Re:     Patterson,Rodney S.
             File#!FL-2016-00016-10-R

     D earM r.Fuentes:

             Thisletterandtlw enclosed infonnation responds,on behalfofAmericanAirlines,to FirstOfficer
     RodneyPatterson'scomplninttoyouroo cethathebnKbeensubjectedtodispafatetreatmentandthathis
     right.
          sundertheUniformed ServicesEmploymentandReemploymentRightsAc1CUSERRACI,38
     U.S.C.#4301etseq.wereviolated.FO Patterson'scomplaintisspecious.AA hasnotdeprivedhim of
     anyrightsprotected by USERRA and hasnotdiscrim inated againsthim inany msnnerwhaloever.
             Introduction
            A A isacommercialaircarrierthatprovidesscheduled serviceto destinationsthrougholztthe
     United Statesand abroad. M any employeesofthe Company aremilitmy veterans,and many employees
                              ).
     continuetoservein active,guard,orreservestatug. The Com pany hasthehighestregard forthose who
     serve(orserved)otlicountryinthennnedservices.AA iscommittedtoprovidingmilit'eyleavetoits
     employeesasrequired by USE         prohibitsdiscrim ination based on covered veteran statusand
     uniformed militmy service,and affordsaI1rights,privileges,and beneftsto employeesasrequired by
     USER' RA. TheCompany'sgenoralmilitary leavepoliciesareavailableto employceson itsinkanet
     (.
      Exh,A)andspeciflomilr
                          'tary leaveproceduresforpilotsaresetforth inSection 11ofthecollective
     bargainingapeementbetweenAPA andM .(Exh.B)
     1I. Facm alBackp ound andResponsetoRequestsforlnformation
             AsIindicated during ottrbrieftelephone conversationx gardingthismatter,tke Compu yhasnot
     denied FO Pxtterson m ilitaty ltaveordiscriminatcdagainsthim in any mnmntr. On oraboutSeptember
     29,2015,the Company requeste,d thatFO Patterson substantiatehksrequestformilhmy leavefor
     Soptember21,2015.ltdid sobecauseFO Patttyson'srequestforthe Ieaveraised quesdons. specifically,
     on tlleday beforeascheduled kip,FO Patterson contaded oflo ofthe ChiefPilotsin M 1A and asked for
     an %<EO'9- wllich iscffectively acodeusedforunanticipatedpersonalaàgences.Hetold Captaz Bonds
     4333AmonCalterBlvd.,MD 5675
     FortWorth,TX 76155
     :17-931-3929nm cc
     :17-963-4959FAx
     Iuereti
           anuiaa âa.cem




                                                                                           AA-PatterSon-0000009
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 41 of
                                       79



     thathewanted theEO becausethe captainonhistrip the following daywasarepresentativefrom APA'S
     ProfessionalStandardsandthathe and th:captaindid notgetalong. Capmin Bond denied theEO forthat
     purpose.Then,laterinsnmeday,afterCaptainBondhadletkFO Pattersoncalled!hedutychiefand
     asked again forthe EO. Inthistelephonecall, hetoldtheduty chiefthathe neededthe day offbecause he
     had been assignedduty in relation totheRpopc'svisit''Theduty chiefremoved FO Patterson9om his
     trip,asl)crequested,
             Typically,AA doesnotrequireverification ofm ilitary servicea14(1,speoifically, pilotsarenot
     typically requiredto provideuniformed scrviceordcrsto substantiatemilitary service, AA requested
     vcriGcation ofFO Patterson'sserviceforSeptember22 in thiscasebecauseofthespecificcircumstances.
     FO Patlerson initially citedpersonaldifferenceswith thecaptain asthcreason hewanted offthetrlp and
     later,aherbeing denied anEO forthatpurposos,called adifferentperson and indicatedthatheneeded
     time offformilitary leave,theCompany requested thatFO Paterson substantiate hismilitary leave. It
     did notspecify thetype ofveritkation,i,e.,itdidnotdemand militaly crders. On oraboutOctober28.
     2015,FO Pattcrsonprovided hisLES to the Company,which appearedto show thatFO Patterson had
     beenpaidformilitaryserviceforthcrtlevantdates,September22-24,20l5.(Ex.
                                                                          h,C) Uponreceiptof
    thatinform ation,theCompany took no furtheraction relativeto thism ilitary leave. Ittook no
    disciplinary action and noreprisalsrelatedtothisleave,

            In addition to inquiringaboutthecircum stancesthatledAA to requestverificationofFO
    Patterson'smilitary service,you askedwhcthertherehasbe'  en any 'tdisciplinary actions''discussed with
    FO PatlersonconcerningSjobperfbrmanceissues/atlendanceproblems,''Therehasbeennodisciplinary
    action forHattendanceproblems.''()n orabouySeptember24,2015,however,apilotco-workerlodged a
    formaleomplaintregardingFO Patterson'sconduct.(Exh.D) Becauseoftheseriousnatureoftl)e
    complaint theCompany immediately removed FO Patterson 9om service and latmched an investigation.
    (.
     Exh.E) HewasplacedonGTW''status(which isthecodeusedwhentheCompanywithholdsapilot
    from dutywithpay).Duringtlw courseoftheinvestigation,whichdidnotleadtodisciplhe,the
    Company discovered information which placed in questionFO Patterson'sfimessforduty. And.
    consistentwithitsduty to ensurethesafety ofitsemployeesand passengers,theCompany initiated a
    fitnessforduty examination,which ispending.Throughoutthisprocess, FO Pattergon hasremainedon a
    paidstatus. Hehasnotbeen placed on aKtzeaveW ithoutPay''statuseitlwrbeforeorafterthisCompany
    launchedthisinvestigation.
             Last,you requestedthattheCompany provide alistofuniform ed servicememberswhowork out
    ofthe50:1th Florida aip ortswho haveGsim ilarissuesasM r. Patterson.'' Although numerouspilotqbased
    in M lxk frequently takemilitary leave,nonehavedemonstrated SEsim ilarissues,'' Nonehavebcen the
    subjectofasimilarcomplaintby aco-workerandnonehaveexhibitedconductdtlringaninvestigation
    thatcastconcerrtsabouthis/herfitnessto fly.M oreover,nonehaveprovided contradictory reasonsfora
    lastminuterequestformilitary leave.

           In closing,AA hasdonenothingrelativeto FO Patterson whichwasdiscrim inatory orin any
    mannerviolatedhisUSERRA rights.ltsimply requestedveriscation ofhismilitazy service becauseof
    circumstanceswhichraised legitimatequcstionsregardingthatservice.Onceheprovidedthat
    vedfkation,the issuewasresolved.




                                                                                               AA-patterson-ooooolo
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 42 of
                                       79



           Please1etm eknow ifyouhavefurtherquestions,

                                                    Sincercly,




                                                    Lucretia D.Guia


          Enclosures:ExhibitsA-E




                                                3




                                                                      AA-patterson-oooool1
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 43 of
                                       79




                         EX H IB IT 9
        Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 44 of
                                               79
    '
        Beath,Brian
    '
        From:                             Garcia, Ricardp
        Sent:                             Tuesday, March 24,20154:15 PM
        To:                               Beach, Brian
        Cd:                               Ronda, Fred
        Subjed:                           RE:Patterson

        Brian,

                  Plsreference the below e-mailsfrom CaptainGlenn W hitehouse.

            Plsbe advised thattoday Fred Ronda and ldiscussed the below casewith ta
    In                                                                             rry McLauglin,DirectorofM Global
      vesti
          gations.ItwasdecidedthatCorporateSecuritywould lookinto thismatte
    @li  (:........
                                                                                r. Iwillgetbackto youonthis,

    originalMessage-- -
    -- -

 From:Beach,Brian
 Sent:Friday,March 20,2015 10:55 AM
 To:Garcia,Ricardo
 Subject:FW :Patterson
'
The big one

---
   originalM essage--
From:W hitehouse,Glenn
Sent:Thursday,M arch19,2015 5:01PM
To:Beaeh,Brian
Subject:Patterson
FirstofficerPatterson contacted meaboutgoing tothe Iguazu fallsviawhat's
askedifhisfamily could fidethe                                           app,ltold him Iwotlld considerit. He
                               van and lhad no issue with itbutatthistime ldid notknow Ihada dead headc
ridingwith us.                                                                                            rew
1wasinformed bythe purserHeidiafterarri   valinASU thatFB Patterson wasrudeto herand Lisa and neverintroduced
himselfandtookthe pillowsfrom 2EFin firstclassforhisfamily. Shealso informed me ofan issue during boardingwith
hiswife and children with bagstorage.
checkedand puthisfam ily bagsthere.He apparentlytookpassengersbagsoutofthe overhead neardoor21- tebe
FB Patterson complained often duringflightaboutthedead head flightattendantsin firstclassasnotbeinggirand his
f
 am ilyhavingto sitin coach.
P riortotaxi,FBPattersonwasmovingswitchesandtheflapsfrom thejumpsealwhenhewasnotthe FO and
intederi
        ngwiththe FO normalflow ofduties.
ltold him ifhe wantsto beFO,then bid it,otherwise keep yourhandsoff.
Heconstantlyactsasifhe bs1he captainandwantsto makethe decisions.
Afterhisbreakwhen he returnedto theflightdeck, heinformed me hisdaughterwould bewatchingavideo inthe rest
seatnextto me-ltold him no.ttwasnotacceptable under117 rulesand heneeded to m ove h
H                                                                                      erbackto coach.
 e wasnothappy aboutmy decision. Told meifhe was.captain hewould allow it-
                                                                           Itold him i
                                                                                     t'sagainstFARSIOhavea
personinthe seat.lneverallow anw nene< to usduringrest.

Iwasinformed by crew hiswifewasrude and demandingduring fli
                                                          ght.


                                                               1




                                                                                                AA-Patterson-0000077
  Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 45 of
                                                         79
 W hen larrivedatthehotelvan forpickup, Pattersontoldthe FAson the busto double up and thentold hiskidsand wife
 to take aseat.The FAsrefused andthisIeftno seatsaveailableforhiswife and children. He thentold hiswifêtotake a
 seatandtold hischildrento sitonthe floorofthe busatthefront. Igo&offthe busand told him no.linformedhim this
 wasnotsafe and to take ataxi.Ioffered to payforthetaxi. Herefused m yofferand gotmad tellingme the busdri  ver
 said itwasokforhischildrentositonthefloor. ltold him no,inthe interestofsafetyforhischildren lwould notallow
 it.Itoldhim Iwasin afew crew van accidentsand lwantthem in aseatorno ride.
                                                                               Hethen demanded hisbagsbe
 removedfrom the van.Itold him notto worry aboutthebags. lwould havethem atthe hotel.Hesaid no
                                                                                                    . Sonow the
 crew had to waitmore asthe driverhad to unload almostalIthe bagsto findhis .
  Duringtheride to the hotel,FA Caesarsaid hewaswriting FirstOfficerPatterson up. Itold the FA ifhefeltheneededto
  dothisthento callprofessionalstandards.
  FB Patterson arrived about10 m inutesafterusatthe hotelandsaid ''dude we were robbed by
  t                                                                                          streetpeople inthe
   axi',llooked athim and said youarefullofBS, andIIookedathischildandaskedhim ifthatwastrueandhischildjust
  Iooked away.Knowing hisdad waslying. FA sheard thisclaim ofbeing robbed al so.
  Laterthatnightwhile lwasatdinnerwith thecrew , FB Pattersonfound usata restaurantandwantedtospeakwith me
  Heclearlymade agreateffol'tto searchand 5nd me.                                                                 .
  lwenttotherestroom andhefollowed me. He told me hewaswritten up and wasgoing to have theentirecrew fired
                                                                                                                .l
  askedwhy,hesaid hehadvideo evidencefrom the hotelshowingaIlthecrew drinking on the bu
                                                                                             swithstolenalcohol
  andhehadpaidthebusdriver$100totakevideo.ltol      dhim noonewasdrinkingtomyknèwledge. Hesaid ''the entire
 cr
 f  ew  i
        s yourrespons i
                      bil
                        ity and i
                                f one i
                                      s dr
                                         inki
                                            ngthen ldeserveto beterminated''. Ilold Patterson l'm notababysitter
  orthe entire crew.
 Hethenthreatened me andsaid ''mymotheristhe corporate counselwith USairways
                                                                                  , and captainsinceyouare in
 chargeofthecrew youwillbe fired-'Itold him do notthreaten me. He then said ''Ihavefriendsin managementandyou
 andtheFO andevewonewillIoseyourjob.''ltold him againtostopthreateningme. Hetheninformed me FAswe're
 sm ugglingfood into the countw and because he hasadiplomaticpassporthewould seeto itthatth
f                                                                                                e crew wasbanned
  rom coming here for3-5years.
 ltold him to getlost.
The nextday,Iarranged a meetingwith the hotelm anager. Itol d him my firstofficerPatterson wastelling methe hotel
 gavehim videoofthe crew drinkingalcoholwhileexitingthe crew van. The hotelmanagersaidthisisnottrueand he
wasneverasked.
llaterfoundoutFB Paterson told thefrontdeskinASU hewasthecaptain and notmyself.Flightattendantsalso heard
this.
A1breakfastthenextmorning,heinformed meand Captain Chip W orthingtonthe inbound c
                                                                                         rew ofthepresenceofa
ghostrideronthe inboundflightthatCaptainW orthington hadflown in. Hetold ushearrangedto havethisghostrider
obsewethe crew tonightandwe wereallon notice. Iagaintold him BSand informed him ldid notbelieve him and he
Iacked ofanycredibility.
Heagainstartedthreatening me aboutterm ination because hismom isheadcounselatUsAi
beterminated .
                                                                                       randtoldmeourlobswill
CaptW orthington wasa wi   tness.
1called Capt.M ark MondrichAPA professionalstandardsafterbreakfast.
CaptainM ark Mondrich said he had spokenwith Patterson alreadybuthisstorywasfardifferentfrom whattheflight
aact
fttendant
    uall  shad
       ycor rectwr
                . itten.lasked Capt. Mondrich to readthe FA writeupto me.linformed him the FA write upwas
Capt
 P
     ain Mondrich said the FA writeuphadreached Captain Scial fa'sdeskand waskicked backto professionalstandards.
  altersonthenmadeallegationsagainstmetelling Captain M ondrich 1had thepursersitne< to meand had sexual
relationsinthe restseatduringm ybreakwhich isfalse. No onesleptnextto me and broke 117 rules
Duringthe busride backtothe airportforournightdeparture,the spanish speaking FA talkedwiththe . vandriverand
askedhim aboutthe$100forvideoandpidures. Thedriverinformed the FA thiswasnottrue
Thateveningbeforedeparture, FBPattersoncameon the flightdeckandsaid ''dude!mycorpor     .ateintelligencetellsme
the FA Caesarhashad3terminationhearingsthisyearand Iwillhave hisassfired ''
                                                                             -
ltold FBPattersonhe wasdigginghimselfa hole andto stopm akingthingsup.
                                                                          linformed Patterson notonly couldhebe
terminated forillegallyusingonespersonalfile againstthem , butwhomevergave him thisinformationwillalso lose
theirjôbfordisclosingitif'hisistrue.Ijustdidnotfindthistobefactualanddismisseditasmorerhetoric.




                                                                                               AA-Patterson-0000078
     Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 46 of
                                                             79
    lwasinformed bythestationpersonalin ASU the paperworkwasd
                                                                      elayed due to a bad printer.
 -
   Once again FB Pattersonsprang into aaction. He wentoutalong with FO Flaniganandyelled atthe agentandtold th
   agentwould I osetheirjob, Patersonalsotold the agenttogetagood attorney                                            e
    FO Flannigan witnessed thisentireconversation. FO Flannigan inform ed mePa   .ttersonwasactingverybad andseemed
   delusional.
   FB Patterson then threatened to havethe flightcancelled ifIdidnotsupporthim in thismatte
   ifheisthecaptainand i  t'shisr
                                 esponsibility.
                                                                                                 raboutthe paperworkas
   Duringthe 2.5 hoursinflightwhileFO Flanni  gan wtsonbreak, Iheard FB Pattersonsaythi      saboutFA Caesar''Iwillget
  thatfaggotfired''Iheard him saythe N word on manyoccasionsab
                                                                     outAfricanAmericanFOsIhadflown withtoW I.
   Hethenoutofthe blue hethanked me forpaying forhistaxi. ltold FB Patterson
                                                                                  y'lhad off ered,butyoudeclined'lhe
  said ''oh no Captain,you paid mytaxibill, Ihaveahotelrecei   ptsl
                                                                  w  wi ng you ptlt a$ 30c redittomyroom .''lsaid''Scott
  yourarefullofshit
  meaIIth             and what are you i
                                       ns i
                                          nuat ing?'
                                                   'He said 'I
                                                             ooks like brîbe a to me  captain.'It henasked him to show
           eevidenceheclaimed to have. And he said,'' AA corporatesecuri   tyandhismom atUsAirwaystold him h
  show itand willused atthe hea                                                                                    ecan't
                                 ring.Itold him he wasIying.He lold m e hewasfriendsoftheflightoffice inM 1A
  wouldgetme the FO,andaIIofthecrew fired                                                                         and
                ,                               .
  Itold him he needed to backoff.
  Itold Patterson therewasno way hewilldestroythe careersofmanyovera
                                                                             stupid busride issuethathe started.
 lthen told him he hasno concern forhischildren'ssafetyand itwashisf
 place.
                                                                          aul
                                                                            t forbeingan ungsaciousassin thefirst
 lasked him whyhewasconcernedabouthisbagsonthe crew bus hesaid itgetsrobbed
 h                                                                ,
   isbagsrobbedwithouthimselfbeingthere todefend thecrew . Isaid ''then i                  aIIthe time and did notwant
                                                                              fthisistrue Scottandthe hotelvangets
 robbed often,are you notsaferin ataxi, he contradicted him selfwi th thatstatement
 Hethenwenton and on in the the flightdecknonstopfor2 hoursassaultingme with.termination.Atone pointl
 wantedto kick him outofthe cockpi   tbutFO Flannigan needed hisrest.
 He eventuallystoppedand said thiswould Ieave itallalone.
 W henlwentbackon mybreak, hetold the FO Flannigan he had me shaking inmy boots
 Hetold FO Flanigan he needed to supporthim orhewould be terminated deeto hi .
 N                                                                                  sassociationwiththe crew.
   ow thatsoundsIike acommentto create fearand intimida&ioninme breakingc
 l                                                                                ompany policy.
  asked FA Caesarwhile on breakifhe waseverintrouble withthe compan
 againFBP                                                                 y.Hesaid nojustafew Iatesignins.Soonce
            atterson wasmakingstuffup.
 W hen leavingtheaircraft, FB Pattersonstopped atthe doorand tookpiduresofthe FAsand toldth
 yourpictur                                                                                     em ''Igotyou!,Igot
             e-''lwitnessed thisfrom the srstclasscabin butcould nothearhim
 l                                                                          say those words.
   waslaterwaitingformy comm uterflighttoChicagoand 2 FAsfrom the flightlook
 th                                                                             edforand found meto inform me
 illeeywere behind FB Patterson in thecustomsIineand FB Pattersontold thecustom sinspectorto checkthecrew for
     galstuffandwaspointing atthem .
ThisIdid notwitness.
1called professionalstandardsnextdayandtold him IthoughtIhad diffusedth
                                                                            esituation butFB Pattersondecided to
go nuclearonthe crew attheend and to pleasefindouthow lcanavoid flyingwi      th hi
ProfessionalStandardstold                                                          m.
                             me hewouldtellFBPatersohto putmeon hisdo notpairIist
Capt.M ondrichsai   d he knowsPattersonand knowshow he can be. Idid notlike thisstatement
                                                                                     .     because itappearshe is
coveringforhim .Thisbehavioristotallyuncalled for, againstcom pany policyandshould notbe brushed underthe rug
w hatthe hellisa person ofthischaracterdoingin anM cockpit?Iwould hat                                           .
fli                                                                       eto neverhave anyone Iknow on his
   ghts.
Bel
h
     ow aseothercomm entsFB Patterson hassaid to me thatmakesme believehe isin need ofseriousphysiologlcal
  elp.

 Pattersonwastelling me he isthe populargo to guythe fli
 h                                                     ghtoffke in aM iamicallsanytime someone isgntrouble and a
  earing iscalled todefend.lasked him ifheiswithProfessionalstandards.
b                                                                      Hesaysno.Somehow Ifindthe hardto
  elievehe istheM iamigo toguytheunion calls.
lknow ofmany captainsw ho willnotflywith him , so l'm assured thatFB isthe prôblem
 He doesseem delusional, making up hisownfactsand telling storiesthatlthinkhe real.lybelievesbutareobviously not
true
    .




                                                                                                   AA-Patterson-0000079
 Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 47 of
                                                     79
 Iasked him aboutthe rumorofthesrstofficerI
                                          eddiversionintoSantaCruzhe w
 f                                                                    asapartof.lnstead oftellingmethe
 acts,he wentona rampage and wasgoingtogetthe FO terminated undercompany rulesfor
 i                                                                               spreadingfalserumors.l
 nformed him ldid nothearitfrom thecrew and he needed to calm down  .
 A few weeksafterthis,lwasin Rio withagatedelaydueto maintenance. l
                                                                        overheardthe flightattendentsspeaking
aboutan asqholecaptain who kickscrew membersfam iliesoffcrew vans. lIetthe conversationcontinuethenchimed in
tellingthem Iwasthe asshole andmaybetheyneed to know thefactsbefore believingwhattheyheard.Iasked them
where they heard thisandtheytold me afirstofficergotonthe parking IotbusatM IA
                                                                                  and wastellingeverw cehe
could myname and whatanasshole lam forkicking hisfam ilyoffthevan.
Hewastelling everyone inSanta Cruzhe Isa captain forM butdressesasafirstoffi
worksforM co                                                                   cer.HetoldLosTojibospersonalhe
              rporatesecurity lookingto bustcrew members.
He tellsmany he isa policeofficer, butlfoundoutthrough reliable sotlrcesthi
                                                                          sisnottrue
lwascomplainingaboutmybackbeingsore,                                                .
                                    hethenjumpedoutofhisseatandtellsmeheisachiropractorand
wantedtoadjustme.ltoldhim don'
                             ttouchme.
HetellsmanystoriesaboutowningaSabrejetandisflqinggovernmentmissi       onsontheside. lthoughtthisisnot
allowed unlessi
              t'sofficialmilitaryflying?Doeshe havecom panyperm ission?
Heinformed thecrew AA called him to makesure he hashisstanding bid Iist
                                                                       ready becausethey wanted him to be
captainsoon.
Looking athisseniority num ber, 7100+ itjustseemstobeanotherdelusionallie.
Hesaidwhenhe iscaptain, thingswillbe different. Hewilldemand respectand FAswillfearhim
ltold him manytimesyou can notdemand respect, you earnit hetellsmeI'm wrong,because in.them ilitaryhe i
ki                                                                                                      sa
  ng.Idon'tseeitthiswayand god helpAA when he doesmakecaptain,
                                                                  justmyopinion.

Capt.W hitehouse




                                                                                           AA-Patterson-0000080
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 48 of
                                       79




                        EX H IB IT 10
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 49 of
                                       79



                  Unsw orn Declaration of G uy Dalton Shellhousm
                           Pursuantto 28 U.S.C.@ 1746

  Guy Dalton Shellhouse deposes and says:

                 I m ake this declaration of m y ow n personalknow ledge.

       2.        1am a SeniorBoeing 767,Captain forAm erican Airlines.

                 a. 1 have served Am erican for wellover 30 years ofservice.

                    I have personally flow n w ith First Officer Rodney Scott
  Patterson to very difficult m ountainous terrain airports and never questioned
  his (Patterson's)ability to operate safely as a pilotforAm erican Airlines.

       3.        Ihave extensive personalknow ledge ofthe issue involving Lt.Col.
  Patterson before this Court.

       4.        On or about Septem ber, 2015 I w as appointed the union
  representative ofFirst Rodney Scott Patterson,in the Section 21 m atter (an
  internalcom pany hearing w hich is a pre-cursorto the im position ofcom pany
  discipline).

                 a. During the Section 21 hearing,conducted by Ana Burke-Leon,
  (AA Hum an Resources)Ispecifically questioned her,''Before we getstarted I
  w ould Iike to ask you a few questions'' '1#1 have you investigated this
  com plaintforfact (truthfulnessl?'', to which she replied ''I have not''. This
  was witnessed by Captain Mark Modrich,(now retired)who was also fam iliar
  with the facts surrounding the case.
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 50 of
                                       79


               b. Iconducted an extensive investigation while representing First
  Officer Patterson, in w hat were apparently false unsupported allegations
  m ade by W hitehouse w ho sought revenge on Patterson for a flight the tw o
  had taken in October,2014.

                   Captain Modrich, w ho at the tim e was APA Professional
  Standards, provided m any facts from his inquiry into the m atter, which
  further substantiated m y im pressions that the allegations were false.

              d. 1also specifically questioned Burke-Leon atthe hearing,''have
  you provided m e aIIof the w itness statem ents and inform ation relevant to
  this m atter?'' to which she replied,''I have'' also w itnessed by Captain Mark
  M odrich.   So did Am erican hide the results of the Corporate Security
  lnvestigation from Burke-Leon? Likely they did because, had we know n of
  those results, w hich Captain Beach states exonerated Patterson, we w ould
  have proceeded that Am erican w as acting in ''Bad Faith'' by conducting a
  second investigation ofthe sam e statem ents.

        5. Since beginning m y investigation and subsequent thereof,1 assert
  the follow ing facts:

            a. Ana Burke-Leon did not conduct a thorough investigation into
  the facts surrounding the W hitehouse Com plaint, rather a cursory
  investigation,w hich glossed over m any exculpatory facts in favorofPatterson
  and disregarded facts w hich clearly showed the com plaint was false.
                                                                      lt
  appears she was attem pting to reverse-engineer the com plaint against
  Patterson regardless ofthe facts.

             b. She did not disclose to Patterson or m e, the existence of a
  Corporate Security lnvestigation w hich was begun on orabout March of2015

                                              2
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 51 of
                                       79



  with a finding ofno fact,(a factthatthe statem ent was passed on for more
  investigations by Corporate Security),in response to whatappeared to be an
  exact duplicate of W hitehouse's com plaint filed in Septem ber, 2015 w hile
  Patterson was perform ing m ilitary duties in W ashington,D.C.

                    Not disclosing the Corporate Security Investigation to
  Patterson w as a ''bad faith act''by Am erican Airlines to harm him .

               d. W hitehouse's allegations 1 found out ofsom e 320 lines ofhis
  com plaint over half, w ere false and unsupported. He even m ade one
  allegation that he could see Patterson through a ''steeljet bridge''while
  standing in the m iddle of the business class section of a 757.     ln another
  allegation, W hitehouse alleges an act by Patterson w hich couldn't have
  occurred because he was over3,500 m iles away. These tw o statem ents alone
  pointout the questionable veracity ofthe entire com plaint.

               e. It is apparent that W hitehouse knew in M arch 2015, his
  com plaint failed the scrutiny of truthfulness and he sought out to collect
  statem ents from w hom ever he could. In fact, if proven to be false,
  W hitehouse him selfcould be term inated.

                 On Septem ber 6, 2015,W hitehouse ''Iiterally chased''Captain
  Jam es Bonds dow n in the term inalto tellanotherthird hand story about First
  Officer Patterson, this account w as Iater determ ined to be absolutely false
  and one which neither Bonds nor W hitehouse agree that they m et in the
  term inal.


               g. W hitehouse alleges that Patterson pointed him out to Bolivian
  Custom s,som etim e in January orFebruary of2015 for extra screening. This
  allegation w as so preposterous, because W hitehouse adm itted in his

                                               3
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 52 of
                                       79


  statem entthathe had a Iarge num berofelectronic devices,w hich would draw
  the scrutiny ofany custom s officer who m ight be suspicious thatW hitehouse
  w as engaged in a business orattem pting to avoid the duties on such item s.

        6. O n one occasion following the W hitehouse Com plaint,I flew w lth a
  FirstOfficerwho advised me,he hadjustflown with Captain W hitehouse,who
  in his w ords ''seem ed to be a strange character''. W hitehouse had brought
  up First Officer Patterson and asked m y First Officerto w rite a statem ent on
  his behalf. I replied to the first officer,w hateveryou write should be truthful
  and you should m ake sure thatyou have flow n w ith him before you w rite that
  statem ent. The statem ent was never w ritten and this wasn't an isolated
  incident as I spoke to others in the sam e situation. W hitehouse likely w as
  acting on behalfof the flight office attheir direction.

        7. I spoke w ith another First Officer w ho advised m e that the alleged
  conversation between the Mechanic ''Pepe'' in Bolivia and W hitehouse w as
  fabricated. W hitehouse and Pepe had a conversation on the flight deck,but
  Pepe never stated that Patterson was involved in any illegalactivity while in
  Bolivia. Yet,W hitehouse apparently stated em phatically that Patterson w as,
  w ithoutstatem ents offacts,

        8. After Patterson filed his USERRA com plaint, 1 began to hear from
  firstolicers,w ho thoughtitodd thatW hitehouse was changing outofuniform
  w hile in U.S.Custom s. FirstOfficers advised m e thatW hitehouse w ould m eet
  them in a restaurant before each flight Ieaving to arrive at the gate after
  boarding.

        9.    ln m y experience at Am erican Airlines, Corporate Security
  reports/investigations are detailed and usually conducted by form er Iaw
  enforcem entofficers or investigators. The death ofan investigatorwould not

                                               4
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 53 of
                                       79


  shutdow n an investigation,anotherperson would be appointed and continue.
  This is a dubious argum ent by Am erican,the death of one em ployee,w hile
  sad,w illnotshutthe airline dow n.

        10. Detailed notes and records of interviews are kept, it is AA policy.
  There are also em ails w hich are sent and should be available. So the
  investigator neverforwarded his findings to a supervisor or otherwise?

              First Officer Patterson is entitled to full disclosure w ith the
  Corporate Security report/investigation. Corporate Security reports don't
  necessarily com e packaged in a form such as a police report, but include
  em ails,statem ents and other inform ation.

        12. Captain W hitehouse's com plaint was reviewed by an independent
  board,the APA Appeals Board,the union w hich represents both pilots. This
  board consisted of Senior Captains at Am erican, one of w hich was an
  attorney. This board determ ined that Am erican Airlines was rem iss at
  applying its ow n policies to Patterson. AA couldn't because the only two
  allegations that rose to levelof harassm ent were proven false.


        13. Given that AA's Corporate Security lnvestigation and flaw ed HR
  investigation returned nothing to discipline Patterson for, AA turned to a
  process w hich has existed since 1939 in orderto effectdiscipline on Patterson.

        14. ln m y investigation, I have discovered that changing Patterson's
  status on Sept24,2015,w as probably a violation ofUSERRA. In fact,he w as
  stillperform ing m ilitary service w hen that rem ovaloccurred. Notto m ention,
  Bonds harassed Patterson and im posed additional pre-requisites on his
  m ilitary service w hich was probably anotherviolation ofUSERRA. Bonds Iikely
  wanted revenge and even stated he was trying to teach Patterson a lesson.

                                                5
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 54 of
                                       79



          15. The sudden loss ofthe Corporate Security Investigatlon arld w ealth
    of evidence against the W hitehouse com plaint give nne great pause.         As
    Patterson's representative.. b%e could have subm itted severalhundred letters
    of reference but that didn't m atter to AA . Not one pilot I interviewed,ever
    m entioned a lack of proficiency as a safe ptk,t on patterson's patt.

          16. .
              A-l's plan w as to send Patterson off into disability for tw o years at
    one half his salary. He w asn't disabled. Ratterson w as tcltd to get a flying
    Job. He did,and as a Boeing 767 Captain. The best determ iner ofcognltive
    abflitv is a pilot's perform ance, not st
                                            anne research version of a test. (See
    Elxhibit) The 767 proficiency check is nearly im possible for a pilot with



                By m aking this statennent, I asser'
                                                   t the follow ing protections
    afforded m e by statute, 38 U.S.C .(â4311 (b),20 C.F.Q.Q 1002.311 6% 18
    U .S .C .j 1512.

          1declare under penalty of peg
                                      ,'u!-y tbatthe foregoing i
                                                               .s true and t
                                                                           -orrect

    E.
     v,ecuted at D allas,Testas on Jtlne 27 , 20 19.




                                                  6
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 55 of
                                       79




                       EX H IB IT 11
        Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 56 of
                                               79

        Burke-leon,Ana
     From:                            Burke-leon,Ana
     Sent:                            Friday,January l5,2016 9:55AM
     To:                             'glenn.w hitehouse@windstream .net'
     Cc:                             Beach,Brian
     Subjeit:                        RE:On-going investigation


    Goodm orningCaptainW hitehouse,Itrustyouarewell. AfterreadingyouremailIcontaded Captain Beach whowillrespond to
    youaccurdingly.
    Bestregards,
    Ana

    - --   originalMessage- -
    'From :clenn-whitehouse@windstream.net(m ailto:glennawhitehousè@windstream .netl
    Sent:Thursday,January14,2016 5:59 PM
    To:Burke-leon,Ana
    Subject'
           .Re:On-goinginvestigation
    HiAna,

    Iwantedto bring to yourattentiona concern thatlhave.

    OntheAPA unionweb site,thereisawayforpilotsto Iookupotherpilotsinfo. Thîsisused prim arilyforcontacting
    anotherpilotsfortriptradesandsuch.WealsohaveafeatYethatallowsustoseewhoisIookingupourpersonal
    addressand info.1tscalled areverseIookup.
    On Januarv 6th,FO Pattersonlooked up mypersonaldata.

    Thisisofgreatconcern to mywifeand myself.W efeelhe islookingto find me and make good on histhreats.
    1contacted the fli
                     ghtoffice sand relayed my concernstoJim Bonds.

    Ialso spokewith EricSi
                         tcherAPA Miam ivicechairman. Hewasgoingto discussthiswi
                                                                               th thebasechairaswell.
    Do w u thinklshould be concerned?
'
    IIookforward to puttingthi
                             saIIbehind usand movingforward.

    Thankyou,

    Captain GlennW hitehouse


    -- - '
         tBurke-leon wrote:
    > Hello Glenn,
    > Itrustyou are well. Iwantyouto know theinvestigationisstillon-going. Iwi
                                                                             lladviseaccordingly.
    > Bestregards,
    > Ana
    >
    > (Description:Description:Description:c1d:49F8CA06-65F7-4578-9DC0-8251F6962958)
    > AnaBurke-Léon
    >Sr.Specialistllnvestigations




                                                                                                    AA-patterson-ooooosz
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 57 of
                                       79




                       EX H IB IT 12
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 58 of
                                       79



                                           A ugust21,2017



                  A LLIED PILO TS A SSO CIATION A PPEA L BO AR D R ULIN G

                                              I!CltI(:

                                      ARTICLE V11CHARGES
                       FIRST OFFICER RO DNEY tKSC OTTO PA TTERSON

                                                V.

                                   CAPTAEN GLEN N M TH TEH OU SE

            Attached isthe APA AppealBoard ruling regarding theArticleV 11chr gesb
    Oo                                                                            y First
         cerRodney Ttscott''Patterson againstCaptain Glerm W hitehotkse.




    Forthe AppealBoard,



                        :L .- J'

    FirstO ffcerRob Sproc
    AppealBoard Chair



              ç
       ptain JoeBazo
    A ppealBoard M em ber



             V.
    Captain JeffKoo
    AppealBoyrd M ember
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 59 of
                                       79



                               TA BLE OF C ONTENTS
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 60 of
                                       79



                                              INTRODUCTION

            TheAllied PilotsAssociation's(tçAPA'')Consétution and BylawsCC&B'')M icleV1l
     setsforth theinternalprocessandm lesgoverning intra-union henring and disdplinary procedm es.
     Charges m ay be brought by a m em ber in good standing against any other APA m ember tm der
     ArticleVH for:
                W illfally acting as a strike-breakerpilotduring any duly autholized
                pilotstrike;
            2. W illfulviolation oftheAPA Constitution andBylaws;
                W illful neglect in paying dues, assessm ents,or fm es levied by the
                A ssociation;
                M isappropriating m oney orproperty ofthe Association'
                                                                     ,

                W illfulviolation ofthe pilots'working agreem ent;
            6. Initiating and/orprosecuting chargesundertltisarticle in bad faith;
                A ny &ct:conlar
                .   - ..    .  v
                               < t
                                 o. :t
                                     he bestinserestsofthe APA asarlinsétution ori
                                                                       . -   ..
                                                                                  ts
                                                                                 ; , .,
                                                                                  - .


                pembershi
                       . p asa whol e;
                Any actm otivated by m alice or politicalnnim us thatexposes another
              m em berto com pany disciplinq,up to an including tennination.
                      .      .         .       '                       '..              .
                                                                                            .
                                                                                                .

    Article V11 farther directs that charges m ust be subm itted to the APA Secretary-Treasm er by
    certified mailwithin one (l)yearafterthe alleged offense.'Fhe AppealBoard istmsked with
    hendng orreviewing casesreferred to itin accordancew ith A rticleV I1.
            First Oflicer Rodney çtscott''Patterson flled A rticle V II charges against Captnin Glenn
    W hitehouse in Decem ber2016.1ln a letter dated M arch 13, 2017,Captlin W illiam Read,M IA
    Dom icile Cbair,denied FirstOx cer Paterson's comple t,fm dhg that the one-year statute of
    lim itations had been exceeded and, therefore, First Officer Patlerson's complaint was not
    cognizable.z FirstOo cerPatterson filed an appealof Captain Read'sdepisiop on A pzil6, 2017.3
    TheAPA AppealBgardconvenedathree-memberpanel(hereino er,QTanel'')tohearFirstOo cer
    Patterson'sappeal.PanelmemberswereFirstOfficerRobertSproc,Cgptain JoeBpzo,andCapte
    JeffK oontz.Thehenring took place on Jtme 8 and 9,2017,in M inm i,FL.FirstOo cerPattersonc


    lSeeAccuser'sCom plaint.
    2Captain Read Ietterdated M arch 13,2017.
    5Patterson Ietterto Torelldated April6.2017-
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 61 of
                                       79



     tllroughhispilotadvocateCaptain Dnnny Shellhouse, presentedhiscasetothePanel,proffeling
     26 exhibitsand one written m otion. '
                                         fhe Accused,Captain G lenn W hitehouse declined to attend
                                                                                  ,
     the henring both in person and electozlically via Skype, Facetim e orother eleckonic m eans. He
     did notdesignate a pilotrepresentative. Instead,Captain WhitehouscprofereèemailsdatedJune
    2,2017,andJune6,2017, forconsideraéon ofthisPanel.

                                              BA CK G RO UN D
            First Oo cer ScottPatterson is a pilol for American Airlines currently on medical
    disability.4The basis forFirstOo cerPatterson's com plaintoriginated 9om a M IA -A SU trip in
    October2014.Captain Glenn WhitehouseCt   Accused>')wastheCaptnin, and FirstOfscer Scott
    Patterson CçAccuser'')wasone oftwo firstoffcers A dispute erupted between the A ccuser and
                                                       .


    A ccused,each alleging the otherexhibited offensive conductduring the trip and w ellafterthe trip
    ended.Itistm clearexactly how A PA ProfessionalStandnrdsbecam eitw olvedo butitisclearfrom
    Exhibit5thatAPA ProfessionalStandardsmemberCaptain M <kM oddch wasdirectly involved
    in m ediating the dispute At som e later point, at least ope m ore llnno ed A PA Professional
                               .


    Standards m ember becam e inyolved. (See Exhibits 3 and 4.   )Specilcally,the lmnamed APA
    ProfessionalStandardscaptnin presciently w nrned FirstO fscerPatterson thatboth he and Caplain
    W hitehouse need to ççm ove on'' because çd. . .if it continues and escalates - it w ill be out of
    ProfessionalStandardsgsic)handsandthengetugly.''5
           Eventllally,FirstOffcerPattersonwassubjecttodisciplineunderSecion21oftheAPA-
    A A JointCollective Br gaining A r eem ent. The Section 21H enring took place on Novem ber23
                                                                                                    ,
    2015,and a PEH entry wms m ade into First OflicerPatlerson's lle on Febnzary 1, 2016.6 The
    PEH entry adm o/ shed Firsl Oo cerPatlerson to Km aintain good w orking relationships with his
    coworkers.''7 Fbst Oo oer Patterson thereaRer crafted a com plaint agninmt Captnin W hitehouse
    underArticleV H oftheAPA C& B , datedDecemberP butmailedcertifiedonDecember5 2016.5
                                                                                ,
    Eightallegationsw ere leveled agrlinKtCaptlin W hitehouse   .




    4HearingTranscdpu , lune 8,2017,pg-17,lines7-10.
    SExhîbit3, pg-9.
    6Exhjbit1.
    7Id.
    SAccuser'sComplaint.
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 62 of
                                       79



           The cbairm an oftheM iam idom icile,CapY n W illiam Read,didnotreach a determ ination
    on the m edts of First Oo cer Patterson's M icle VH com plaint, but instead found that the
    com plaintwas ''notcognizable''since m ore than one yearhad elapsed be> een the occurrence of
    the events upcm wllich the com plaintw as based and the sll
                                                              'ng ofthe com plaint.g captsin Read
    confllKes tim eliness as a cognizable issue.W hether ornotcharges are cognizable pertainsto the
    eightenllm erated acdons listed in Article VIISection A ,1-8.D eadlinesforliling ofcharges and
    appeals are covered sepmately and distinctly in A rticle V1l. First Officer Patterson tim ely filed
    llisappealofthe M inm iDom icile Chairm arl'sdecision.lo
            A satllreshold m atler.thePanelm ustflrstresolve whetherthe M inm iD om icile Chairman
     was correct in finding that First OY cer Patterson's Article V1I complairzt (hereinafter
     X omplainf')wmsImtimely.IfthePanelfmdsthattheComplaltistimely,thenadetermination
     wolzld have to bem adeasto the disposition ofthe m erits ofthe Com plnint.

                                              D ISCUSSIO N

     Jurisdiction
            BeforeaDomicileOfficercanhearthem eritsofacomplainttmderArticleVIIoftheC&B,
     theoffcermttstflrs'tdeterminewhetherjurisdictionexists.Toestablishjurisdicéonofourelements
     m ustbe satisfied:
             (1)    TheaccuserisaM emberinGoodStanding;
             (2)    '
                    Iheclaim isfledwithintheStattzteofLimivtionsperiod;
             (3)    Theclm'm allegesliabilitytmderArticleVlI(cognizablechargesl;
             (4)    Theaccuserhassufferedsomelevelhnrm asaresultoftheaccused'sactiontsl.ll
             In thism alter,Captain Read declared thatthe Com plaintwasnotfled w ithin tlte one-year
     period called fortm derArticleV II.B .2,and thereforethe Com plaintw asnotcognizable.Capo in
     ReadidentifiedthedateofFirs'tOx cerPatterson'sSection 21Henring(November23,2015)as
     being the latestpointirlwllich the one-yearlim itationsperiod comm enced.'
                                                                              IhePanelfm dsthisto
     be in enor.U nderthe plain language of Section 21 ofthe APA - A A.JCBA ,the firststep in the
     disciplinary process is a written advisorp lz In tlais omse, a PEH entered into First Oo cer

      9Pattersonv.w hitehouseTranscriptVol.lapp.32-33
      1QPatterson letterto Torelldated April6,2017.
      11see M eadowsv.AAPSIC
      12APA-AAJCBA,Sec21#A.1.h.(1).
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 63 of
                                       79



     Patterson's personnel file on February 1, 2016.13 The Comple t was fled by First Ofdcer
     Patterson on Decem ber5,2016,- 308 daysafterthePEH W erefore,thisPanelGndsthalFirst
                                                                      .


     OfficerPatterson'sArticle VIIw astim ely.

     M eritsDeterm ination
            NextathePanelttgnedtoadjudicatingthemeritsoftheComplaint FirstOfdcerPatterson
     lodged 10 chatges againqtCapu in W hitehouse.l4Charges1through 5 allege actsin violation of
     Article VII.A .8.Charges 6,7 and 8 do not identify a pnrticular section under Article VIR.A that
     wasviolated by the alleged acts.Charges 9 and 10 do notallege specisc acts oridentify specilic
     sectionts)tmderArticleVI1.A tbntwereviolated.Thesecondsentencein PmagraphB ofArticle
     Vl1 reads:Gt'l'he charges shallbe specitic as to the alleged acts that constittzte the basis forthe
                                                  .


     charges w ith citations to the particular provision of the Constitution and Bylaw s that have
     been violated.''(Emphasis added.) Since Charges 9 and 10 allege neitherspecifc acts nor
     pnrticularprovisionls)oftheC&B wllichwereviolated,Charges9and 10fail.Charges6,7, and
     8 do allege specifcactsbutlack idenv cation ofspecificprovisionts)oftheC&B thatwere
     violated.lsH ence, Charges6,7 and 8 likewisefail.ThisleavesCharges 1tllrough 5 forthePanel's
    consideration.

    A rtiele '
             VII.A .8
            Article V1I.A.8 reads:tt/ny actmotivated by malice orpoliticalnnimusthatexposes
    anotherm em ber to company discipll e,up to and irlcluding term ination.''H ence,there are two
     com ponents which m tzstbe proven:an act plus the requisite intent, either m alice or political
    nnim tls.In this case,no acts have been alleged wllich correspond to a political endeavor or to
    achieving a politicalgoal.Therefore, for llis Com plaintto be successful,First Oo cer Patlerson
    m ust show that Captain W hitehouse's were com m itted with m alicious intentand tllat Capu in
    W hitehouse possessed the know ledgethathisactions would lead to FirstOm cerPatterson being
    subjectedtocompanydiscipline.AccoringtoBlack'sLaw Dictionary,AtMalicedoesnotsimply
    meanil1willtowardsthepersonobutsignifesam '
                                              ongfulact,doneintentlonall#,withoutjustcause

     :t
      3Exbibit1.
     14The Com plaintlabels each charge as''COUNT'
                                                 ', num bered sequentially 1through 10.The Panelwillidentify each
    allegation asa ''Charge''and notasa 'Count''
    ISCharges7 and 8 do state thatthealleged actsviol ated ArticleVlI, butthe Panelbelievesthatthe plain language
    ofVll.B requiresgreaterspecificity.
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 64 of
                                       79



     orexcuse.''l6 Thus proofofaviolation ofArticleVIIA.8 requires thatFirstO fdcer Patterson
                                                                 .



    show:(1)arlact,which (2)knowingly wotlld cause FirstOfticerPatterson to be subjected to
    discipline,(3)doneintentionallywith il1willbyCaptainW hitehouse,and (4)withoutjustcause
     Or CXCUSC-


    Exbibit3
            First OG cer Patterson,throtlgh his pilot advocate Captain Shellhouse, offered into
     evidence a twelve-page docllm entthatwaswlitten by Captain W hitehouse and delivered to M 1A
    D om icile ChiefPilotCaptnin Bt'iarlBeach.l;The Panellateradm itted tlledocllm entinto evidence
    as Exhilyit 3. n e docllm ent conte ed nllm erous redactions, and it was explained that the
    redactionsw ere m ade by Am erienn Airlines to protectthc privacy ofits em ployees and thatthe
    redacted docllm ent w as cenkalto the com pany>s Section 21 disciplinary against First Officer
    Patterson.l: ThroughoutFirstOffcerPatterson'scase in cllief, the Panelw asm ged to acceptthe
     statem entsm ade in Exhibit3 fortheirplain m ennings,albeitnotnecessarily fortheirtruths.The
    PanelisthefactfmderandhenceitissolelyuptothePaneltojudgetzmll/ilndss.Nevertheless,
     Exhibit3 issignificantin thatalthough Captain W hitehousedid notparticipate in the henring and
     altlloul twoemilconmvlnicationsfrom CaptainWhitehousehavebeenconsideredbytllePanel,
     Exhibit3 essenually tellsCaptain W hitehouse'sversion ofevents.

                                                    CH V G ES

     Charee 1
             First Oo cer Patterson alleges that Captain W hitehouse violated Article V I1.A .8 by
     colludingwithanotheremployeeto subjectFizstOfhcerPattersontocompanydiscipline.19The
     crux ofthis allegation is thata prokacted dispute w hich originated w ith the M IA-A SU flightin
     Octoberof2014 and continued wellinto 2015,andbecausea resolution throughM A Professional
     Standardscould notbeachieved,the com pany ultim ately becam einvolved by instigadng a Secfon
     21 discip '      proceeding againstFirstOffcer Palerson. M uch reliance w as placed by First
     Oo cer Patterson on Exhibit 3, and the Panel av ees witllhim that it does establish a causal


     IEBlack'sLaw Dictionary.2nd Ed-
     17Patterson v- W hitehouse Transcript.Vol.1,pp 37-52.
     18/(j.
     :
     L9See V ount1* ofComplaint.
                                                             5
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 65 of
                                       79



         cormedion between hisSection 21disciplineandCaptain W ltitehouse'sactions
                                                                                                        .   Toprevailtmder
         ArticleV11.A.àrequiresmorethanjustprovingacausalconnection;FirstOo cerPatterson m ust
         show thatCaptnin W hitehouseacted with i1lwillandwitho
                                                                            utjustcause.Todemonskatei1l* 11,
         itwouldhavetobeshownthatCaptainW bitehouseKdesired to seeanotherexperiencepnin
                                                                                                                    ,   injury,
     OfdiSYCSS.O20

           IllW ill:ThePanelbelievesthatExhibit3, considered in itsendrety
                                                                          , doessupportafmding
     thatCaptnin W hitehouse desired to seeFirstOffcerPatt
                                                                        erson t'expedencepainmirjuryordisless.''
     The opening paragraph ofCaptnin W hitehouse>s letterto M iA ChiefPilotCaptnin Beach directly
     asks that Am erican A irlines, through its m anager Captain Beach               R
                                                                                 ,       . ..   declare that 1have been a
     tazgetofw orkplace harassm entby FirstOffcer Scot'
                                                      tPatterso
                                                                               n.'' (Emphmsisadded.)American
     Airlines'policiesregarding w orkplace harassm entare clear:
                     No one wants to work for a company where harassme
                     intimid                                                        nt
                            ation or violence lives. To be absolutely clear, Am erican
                     prohibits O eats and workplace violence toward otlr employees,
                     vendors, custom ers or property. ln no shape or form will the
                     followingbetolerated:
                              Physically orverbally threatening orintimidating another
                             indlvidualw hile atworka includhg actsofballying;
                         . The intentional destrucéon or threat of destnzction of
                             com pany oranother'sproperty;
                             H arassing or threatening an employee while at w ork
                             including phone callsorw ritten comm unications;          ,
                         . stnlking atw ork;and
                         * Advocaing illegaluseofftrearms, bom bs,orweaponswltile
                             atwork.
                     This applies to everyone working on behalf of the com
                     including but not limited to                                pany.
                               ,                     , Am er ican em ployees, conîact
                     w orkers, tem porary w orkers, and non-employees on Americ-  qn's
                     property.Ifyou w im ess or are aw are ofany w olent or potentially
                     violent conducta do the right thing and report it to your local
                     m anagem ent as qtzickly as possible. 'fhey'll take it âom there
                    m akingan initialassessmentofthesituationand contaciingHum an.
                    Resources.zl
   It iscom m on u ow ledge thattennination is a likely consequence forthe employee who violates
   the com pr y's Gçzero Tolerance''workplace harassm entpolicy. Captain W hitehouse
                                                                                                             , as a vet
                                                                                                                      eran
   cap&nln alA m erican Airiines,likelyknew tlzisw henhedrafted atwelve-pageletterto theCom pan
                                                                                                                           y
   20Bl
      ack'sLaw Dictonal'y, 10th Ed-,definition ofthe term ''i11wil1'
   21.                                                              .
     AA Policies,U.S.Domestic, ''Keep ltFair'.

                                                           6
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 66 of
                                       79



    and formally charged First Oo cer Patterson with workplace harassm entzz The Section 21
    disciplinaryprocesswasiniéatedagainstFirstOfficerPatterson following Captain W hitehouse's
    letter(Exhibit3),andthisletterwmsthecenterpieceoftheCompany'scaseagqinqtFit'stOfficer
    Patlerson.D isciplinew asissued againstFirstOffcerPatterson intheform ofaPEH.23

            JustC ause:ltisokto bewrong,provided a reasonableexplanrd on existsforbeing m ong
                                                                                             .

    CaptninW hitehottse'sleter(Exbibit3)issingle-spacedandtwelvepageslong Itm akesnllm erous
                                                                                   .

    inferencesthatFirstO ffcerPatlerson is abad pilot, a bad personva person ofunsavory character
                                                                                                     ,
    aperson whose fnm ily isnnnoying, and overallisaperson w111:whom Captain W hitehousewould
    not choose to associate. The Panelfotm d two instnnces alleged by Captain W M tehouse which
    potentially could cbnsvtitm e harassm ent. and both were m entioned on page 6:G e fm gerpointing
    in thesecond parar aph, andtheextrascnztiny Captxin W hitehouseexperienced in V'V 1m entioned
                                                                                        .


    irlthe third param aph. If eitherofthese allegaéonshad any credibility
                                                                         ,   the Com pany w ould have
    been rem issizknotapplying itsown HarœssmentPolicy againstFirstOo
                                                                             cerPattersèn - som ething
    the Company clearly did notdo in the Section 21 Hearing.
                                                          Thurefore,nojustcause existed for
    Captm'n W hitehouse to fle workplace harassm ent charges against First Ol cer Patterson.
    Specifically,in Caplnin W hitehouse's opening paragraph, he does not sim ply request Captain
    Beach resolvethedispute athislevelasan im m ediate supervisor, butratherrequqststhatCaptain
    Beachtktakethebelow statementstoAmedcanairlines(sic)corporatehllmarlresotucesforreview
    and acuon''clearly putting FirstO Y cer Patterson's emplom entatdsk. A dditionally,Captain
    W hitehouse uses repeated inflnmmatory language Questioning First Officer Patterson's
    employm ent stam s and questioning the m ental health of First Oo cer Patterson, although no
   evidencewaspresentedtotheBoardindicatingthatCaptnin W ltitehomseisqualifed to m ake such
   accusadons:''W hatthehellisaperson oftitischaracterdoinginan AA cockpit?''t'
                                                                              Exhibit34 lines
    164-165)'
            ,''seemeddelusional'(Exhibit3,linel17);'delusionatlie''(Exhl   -bit3, line206)',''heis
   notastableperson''t
                     'Exhibit3,line262)-
                                       ,''pathologicalliar''(Exhibit3, line3364,'''Pattersonneeds
   to be evaluated forphysiological(sic)evaluation.''(Exhibit 3, line 387).These actionsand
                                                                               .


   statementsaremorethanjustanecdotalreferences.Theyareretaliatoryinnatureand, w hen tnken
   asa whole.consitute m xlice.



   2.
    2Exhibit3,p-l.
   2.
    3Exhibit1.
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 67 of
                                       79



            Captain W ltitehouse acted to intentionally expose First Ox cer Patterson to Company
    discipline,did so w 1thmalice,il1willandnojustm ablereason;therefore,FirstOffkerPatterson
                            .


    prevailson Charge 1.

    Charze 2
           First OK cer Patterson alleges in Charge 2 that Captain W hiteholzse violated Article
    V11.8.A by lying to A PA Professional Standardsz4 To prevail on this allegation First Oo cer
                                                             .
                                                                                                o
    Patterson m ust establish a1l four elem ents of the M icle V II.8.A proof qllnntxzm . A s we stated
    above,the tirst elem ent is the act and here, the act com plained of was Captain W hitehouse's
    ltlying''to A PA Professional Standards m em ber Captain M ark M odrich. Exhibit 5 is a sw om
    am davit by Captain M ark M odrich that wms adm itted into evidence.zs First O X cer Paterson
    arguesthatthe#stofCaptninM odrich'saffidavitsupportsaconclusionthatCaptninWhitehouse
    lied toAPA ProfessionalStandards. The Paneldisagrees.
            lfthe Panelw ere to take Captain M odrich'sstatem entsin the lightm ostfavorable to First
    Oo cer Patterson, the closestthe Panel can com e to FirstO o cer Patterson's argum ent is that
    Captain W hitehouse perhaps m ade statem ents to Captain M odrich which w ere lm% e. M nking
    false statem ents,how ever, isnotthe sam e as 1ying.26 Lyjng is m nking a statçm entkrown to be
    false,w llich is differentâom msking a statem ent, which one believesto be lrue butin factisnot.
                                                                                            ,
    Contrary to FirstO o cerPatterson's characterization thatExllibit 5 suppols the conclusion that
    Captain W hitehouse lieda the Panelreads Captnl
                                                  'n M odrich's nm davitas offedng an opinion msto
    thecredibility ofCaptain W llitehouseversusFh'
                                                 stOo cerPatterson. U ltim ately,credibility isfor
    thePaneltojudgebutwewillnotehere otlrpeatdiscomfortin seeing amemberoftheAPA
    ProfessionalStnndardsCommittee oFedngcredibilityopinionsin mlArticleVI1dispute Since it           .

    cnnnotbe show n thatCaptain W hiteholzse/sstatem enl to Captain M odrich constituted lies, First
    Oo cerPatterson failsto prove thntthe actcomple ed ofhad occurred. Charge2 therefore fails.




    24Charge 2 ofCom plaintz referredto as''COUNT r inComplain't.
   25Pattersonv. W hi
                    tehouseTranscript,Vol.L pp 53-54.
   26The PanelIS NOT eoncluding oreven inferring thatCaptain W hi
                                                                tehouse m adefalse
                                                                                    statem enB orIied to Captain
   Modrich.Ratherethe Panelisengaging in a hypotheticalassum ption thateven ifthe Panelw ereto assum e that
   Captain W hitehouse did m ake statem entsthatcould perhapsbe proven to be inaccurate, Claim 2 neverlheless
   faits.

                                                         8
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 68 of
                                       79



     Charze 3
             Firs't Ox cer Patterson alleges ilz Charge 3 that Captain W ltitehouse violated Article
    V1I.8.A by m aking false statem entsto Am erican AirlinesHllm an Resources.z; To prevailon this
    allegationvFirstOfficerPatterson mustestablish a11four elementsofthe M icle V II.8.A proof
    quantum,the& stbeingthattheactcomplainedofactuallyoccurred. Here,theonly encotmterthe
    PanelH owsof in which Captain W hitehouse could possibly be comm unicating to Am edcan
    AirlinesHum an Resourcesw ould be through the com m tmicaéon entered im
                                                                              o evidence as Exhibit
    3.The Pmw lnotesthatnowhere in Exhibit3 doesitappearthatCaptain W hitehouse is Z tending
    to speak to anyone atA m erican Airlines m anagem entother t11m1his Cilief Pilot Captain Brian
                                                                                    ,
    Beach.Nevee eless,forthe sake ofevaluating Charge 3 in a lightm ostfavorableto FirstOfficer
    Patterson, the Panel will hypothetically assume that when Captin W llhehouse proffered ilis
    com m tm ication to Captain Beach, he remsonably lm ew or should have known that ltis
    comm unication w ould alsoreach Hum an Resom ces. ThePanelwillalso assum em om entarily that
    FirstOo cerPatterson identified factually incorrectstatem entsin Exbibit3. A11thisdoesforFirst
    O fficerPatterson ishypothetically establish thatapilotm ade an incorrectstqtem entor statem ents
    to Hum an Resources,to which FirstOx cerPatterson had the opporttm ity to refute >yhisSection
    21 H enn'ng.Charge 3 therefore fails.
          Itm ay seem contradictozy that FirstOo cer Patterson can prevailon Chr ge l and not
    Charge 3;howeverx Charge 1focuseson whatCaptain W hitehouseknew he wmsdoing by creaténg
    aad submitting Exhibit 3 to the Company, and Chrge 3 focuses on tlle m zthfulness of the
    statem ent.
              sm adein Exhibit3.Charge 1 did notrequireadeterminationby thePanelon theveracity
    ofthe statem ent.s m ade in Exhibit3 by Captmin W hitehouse, but Charge 3 doesrequh'
                                                                                       e such a
    determ ination.Here, w e Snd that First Oo cer Patterson fails to m eet llis burden of proof for
    Charge 3.N ote,tllisdoesnotm ean thatthe PanelEndsthatthesG tem entsm ade by Captain Beach
   in Exhibit3 aretrue- itonly m ennRthatFirstOfficerPatterson failed to prove Charge3.

   Cbarae4
           First Om cer Patlerson alleges in Charge 4 that Captain W hitehouse violated Article
   V I1 8 A by m nking falsesutem entsto U .S.governm entagentsand corporatesecurity.z' Toprevail
                                                                    .




   2/charge3ofComplaint, referred to as ''COUNT 3''in Com plaint.
   28charge4ofComplaint referredtoas''   COUNT4'  'inCom plaint.

                                                         9
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 69 of
                                       79



     on thisallegaéon,FirstOK cerPatterson mustestblish a11fourele
                                                                     m entsofthe ArticleVI18.A   .

     proofqllrmtumathefu'stbeing thattheactcomplained ofactllnlly occurred.From the record
                                                                                             ,the
     Panel is not aw are of any statem ents which Captain W hitehouse m ade to 'IU .S.Governm ent
     agents''orX oporateSecuzitf'.Charge4fails             .




     Charze5
             First Officer Palerson alleges i!l Charge 5 that Captain W hitehouse violated A rticle
    V 1I.8.A by transm itting pdvileged A PA com m lm ications to
                                                                 m anagem ent for politk al nnim us
    rea ons and that Captain W hitehouse's aim was the termination of First Offcer Patterson's
    em ploym entzgToprevailon thisallegation, FirstOfficerPatterson m ustestablish a1lfourelem ents
    ofthe Article V l1.8.A proofqlllmtxlm ,the fzrstbeing thatthe actcom plained ofactalnlly occurred
                                                                                                     .

    From the recorda the Panel is not aw are of any com m lm ications âom the APA
                                                                                      , m uch less
    com m lm icaions w hich cotlld be construed as being Ct
                                                          privileged'' being ill the possession of
                                                                       ,
    CapV in W hitehouse orbeing transm itted by Captain W hiteho
                                                                use.The Panelconcludesthattheact
    complained ofhasnotbeen esG bl   ishedbyFirstOffcerPattersonanbthereforeCàargesfails         .



    AccuserM o:on 1
            FirstOx cer Patterson,through lkis advocate Captnin Shellhouse, proffered a m otion for
    sanctions againKtCaptsl
                          'n W hitehouselo The Panelwillnot sanction Caplnin W hitehouse for
    nonappearance nor will the Panel assess any fees upon Captain W hitehouse. A lthough
    pe cipation in theArticle W Iprocess iscleady favorableforthe Associati
                                                                              onvitsm embership,
    and m ostespecially fortheaccused, the C& B do notm andatepnrticipation by the accused
                                                                                           In tliis
                                                                                             .

    case,FirstOo cerPattersonv didnotclaim tobeprejudicedbytheabsenceofCaptninW hitehouse
                                                                                                     .

    Sim ilarly,Captain W hitehotlse's absence did notbm den the Panel. Furtherm ore,the Panelwiil
    notu sess any feesorcostson Captnin W hitehouse. AccuserM otion 1isderlied    .




                                                   DECISION
           FirstOftkerPatlersonprevailson Charge 1. Captm'n W hilehouseisassessed afmeofone
   hundred dollars ($100.00).This fme is due on December 31, 2017. or im m ediately upon a
   concllrring ruling by an arbitratorshouldthigdecision be appealed, wM chevcr occursfsrst.

   29charge 5 ofComplaint, referred to as'COUNT 5'  'in Com plafnt
   30patlerson v. w hitehouse Transcript,Vol. 2,pp 112.          .

                                                        10
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 70 of
                                       79




                        EX H IB IT 14
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 71 of
                                       79


    U-        -   ne lnration pf Kao y Em - zeud
                                               rluan' tp 2* / .S,
                                                                .c.: 17*6
             Kathy Em ery deposes and says:
             1.   1m ake this declaratlon of m y ow n personalknowledge   .



             2.   1 am a retirel Am ertan Ai/lines pilotas ofOctober 19, ,2017,

             3.
              . Ihave know ledge ofthe Am efjcan A rlines Com orate reportin:
  sy-         nam ely the Corpokate Securlty Report-

        4. Based on m y experience 1am providing the '     lollowing
  inform dtion;
              a. Corporate Com plaints are generally initiated by an individual
  em ployee arl.
               d alleg
                     .e m lsconduct,a violation Am e/icai
                                                        n A'
                                                           idines rules or other
  act.
               b. It i
                     has been m y 'experience,thatAm erican A irtines i    lega'
                                                                               l
  'assj
      vrts an investigator via em ail, ttsually to look into the specisc allegafiony
                                                                                    ,
  w herejn a c,@* Is Dpened and a case num ber assi    ,:'ned.
               c. The invest'igatoris charged with the duty to investlgate the
  allegationm to lnterview potentialwitoesses and take statem en'      ts.
               d. Atthe conclusion ofthe investipatio'    n the d
                                                                investigatorw ill
  repod back to the assignorw ith his or hersndings.
        5. Based on m y own experience, Am erican Airtines has attem pted to
  conceélthese reports and the findlngs of the investigator.
         6, lfa repoo were to contain actionable information aboutthe subject
  Am eric n could use that reportend the findings for discipll
                                                             'ne
  y                                                             , up to and
  ncludjng term ination ofthe subjettem ployee/s.
         Ideclare underz
                       penaltyofperjurythattheforegolng istrue and
 correct.
 Executed at Miam i.Florida on June 12. 2018.
         ,
                  . yk) z y
                   & . /.>w x zo
 Katby E-         ery            '
 (305)758 9650
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 72 of
                                       79




                       EX H IB IT 15
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 73 of
                                       79



                                                                                                       FortLauderdale
                                                                                                       450 EastLas Olas Boulevard
             #                                                                                         Suite 800
         .
                                                                                                       Ft.Lauderdale,FL 33301

                                                                                                       (954)525-4800TeI
                                                                                                       (954)525-8739 Fax
                                                                                                       W riter's DirectDial:
                                                                                                       (954)8474709
                                                                                                       W riter's E-m ail:
                                                                                                       mhol
                                                                                                          t@fisherphillips.com

  Via Em ail

  W illiam R.Amlong,Esq.
  Am l ong & Am long,P.A.
  500 NortheastFourth Street
  Second Floor
  FortLauderdale,Florida 33301
  wramlong@theamlongfirm.com
         Re: Patterson v.AmericanAirlines,No.17-cv-60533 (S.D.FIa.)
  DearBiII:

         Pursuantto Rule 11,we write to describe additionalconductby M r.Patterson thatviolates
  Rule 11(b)and constitutes an extensive fraud upon the Coud and American.Based on this
  m isconduct,Am erican intends to seek term inating sanctions and a1Iof its attorneys'fees and
  costs incurred in this m atter.

         ln preparation for the hearing on Am erican's Motion for Sanctions, we reviewed M r.
  Patterson's deposition testimony regarding his purpoded trip to W ashington D.C.on Septem ber
  22-25,2015,and American's travelrecords forMr.Patterson.

           As you are aware,Mr.Patterson testi fied in his deposi
                                                                tion thathe and hiswife traveled to
  D.C.in Septem ber2015 to attend Pope Francis'visitto theW hite House.Indeed,M r.Patterson's
  entire com plaintrests on the premise thathe requested time offfrom work in orderto engage in
  m ilitary service in W ashington D.C.in connection with the Pope's visit.
           Specifically,M r.Patterson testified thathe and his w i
                                                                 fe traveled on an American Airlines
  flightfrom Miam itoW ashington-DcA on Septem ber22,2015,and returned on Septem ber25. He
  testified thathe booked the travelon a non-revenue basis,using American's ''Jetnet''system- a
  system thatAmerican em ployees use to book travelusing theirem ployee travelprivileges.Mr.
  Patterson testi fied in significantdetailregarding his D.C.trip, including the tim e ofhis flightfrom
  M1A to DCA (early morning),his schedule once he Ianded atthe DCA airport,and his alleged
  subsequentwork atthe Pentagon and visitto the W hite House.(See,e.g.,Patterson Dep.at
  191:14-232:22.)
         American's records, however, conclusively show that neither M r. Patterson nor M rs.
  Patterson traveled anywhere on any American flightnorany Iegacy US Airways flightbetween
  Septem ber22-25,2015.Despite Mr.Patterson's specific testimony that he flew on his travel

                                                   Fisher& Phillips LLP
       Atlanta*Baltimore*Boston*Charlotte@Chicago.Cleveland@Coltlmbia.Columbus*Dallas*Delwer@FortLauderdale*Gulfport*Houston
           Irvine*KansasCity*LasVegas*LosAngeles.Louisville*Memphis.New Jersey*New ofleans*New York.Orlando*Philadelphia
                          Phoepix@Podland *Sacramente*SanDiego@SanFrancisco*Seattle.Tampa*Washingt/n,DC
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 74 of
                                       79
  W illiam R.Amlong,Esq.
  March 4,2019
  Page 2

  privileges,Am erican also checked to determ ine i
                                                  fM r.Patterson purchased tickets forhimsel
                                                                                           fand
  his wife.Based on its review,American confirm ed thatno one with the Iastnam e Patterson flew
  on American outofMiami(MlA)on September22,oroutofD.C.Reagan National(DCA)on
  September 25. Based on American's records and Mr. Patterson's failure to produce any
  documents establishing that he was in D.c.- despite Am erican's specific requests for such
  docum ents in discovery- itappears thatyou and M r.Patterson have based this entire Iawsuiton
  a fabrication.

        Given the magnitude ofthese misrepresentations and the enormous fraud on the Court
  and Am erican that thîs would constitute,the onl
                                                 y way to cure this would be to dism iss the
  complaint with prejudice and pay the entirety of American's fees and costs since the
  com m encementofthis litigation.

          Ifyou orM r.Patterson has any evidence suppoding M r.Patterson's testimony regarding
  his alleged travelto W ashington D.C.from Septem ber22-25,2015,orevidence supporting Mr.
  Patterson's claim thathe was actually in D.C .during thattim e perform ing m ilitary duties atthe
  Pentagon and W hite House,American demands thatyou produce those materials imm ediately.
  Similarly,ifyou orMr.Patterson have any evidence confirm ing thatMr.Patterson lied regarding
  his alleged trip to D.C.and alleged perform ance ofm ilitary duties atthe Pentagon and W hite
  House,American dem ands thatyou produce those materials im m ediately.
         W e askthatyou respond as soon as possible.

                                              Sincerely,
                                                    L. e.
                                                      ksjy! ?
                                                   .
                                                        .
                                                            ,
                                                 -. ..y     .
                                              MichaeiA.é6lt
                                              ForFISHER & PHILLIPS LLP
  M Al-l:m ah

  cc:     CounselofRecord (viaemail)
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 75 of
                                       79




                       EX H IB IT 16
   Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 76 of
                                          79
  From:GogoCustomerCare<customercare@c.gogoair.coml
     To:aa737drvr<aa7r drvr@ aol.com>
Subject:Gogo CustomerCare (Incident:190307-000436)
   Date:Thu,Mar7,2019 11:45 am




03/07/2019 10:45 AM -Giselle says
H ello Scott,

Thank you forcontacting G ogo. 1wasaboutto m ention that,there w as notflightfor Septem ber22nd.Only for
Septem ber23rd.

lfyou have any furtherquestions,w e can be reached 24/7 at877-350-0038. You can also contactusvia Live
Chatby clickingV ps://ctlsthelpugogoinlliglpt.ctll
                                                 m whileyou'
                                                           rein theairoron theground.
Thank you,
YourFriendsatGogo Custom erCare

03/07/2019 10:37 A M -ScottPatterson says
Giselle

Thanks so m uch forthe quick reply. Can you please confirm this was AAL 1870 on Septem ber23,
2015?




03/07/2019 09:35 A M -G iselle says
H ello Scott,

Thank you forcontacting Gogo.No problem,thiswasthe flightnumber:AA1.1870 from W ashington,DC to
Charlotte,NC

lfyou haveany furtherquestions,wecanbereached24/7 at877-350-0038.You can also contactusviaLive
Chatby clicking httlns://custllelpugogtlilatligv colaèwhileyou'rein theairorontheground.
Thank you,
YourFriendsatGogo Custom erCare

03/07/2019 09:32 AM -ScottPatterson says
Thank you forthe receipt. A ny w ay ofdetennining the flightnum berortim e ofday.
Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 77 of
                                       79




                       EX H IB IT 17
       Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 78 of
                                              79


Metropolitan W ashington Airports Authority            Dulles Internati
                                                                      onalAirport Dull
                                                                                     esTollRoad Business Aboutthe Authori
                                                                                                                        ty

                                                                                   FAQ                            Q EN#
                                                 Flight         Travel          Parking             Shopping
                                                 lnform ation   lnform ation    & Transportation    & Dining



 Custom er                  About           Contact
 Service                    theAirport      Us




               Shopping & Dining                 Shopping & Dining Directory        Say SiBon!




  Say SiB on !
 Term inalB/C G ates 23-34                                                                                       1 D'
                                         A Grab and Go kiosk offering all-day
                                         breakfastand lunch/dinnersandw iches,
  sAY .
      S
      >
      '
      v.1#         m-
             .. . .t.s.;t
                                         soups,salads and dessertitem s;new s,
     (..f,t.,ktN,ll NfAL't.
                          -lI
                                         m agazines and sundries;and gift/retail
                                         item s.
STORE HOURS
5:00am -9:00pm

 LOCATION
 Post-security
 PHO NE NUM BER
 703-417-0602

           View LargerMap&
      Case 0:17-cv-60533-JEM Document 211-1 Entered on FLSD Docket 07/09/2019 Page 79 of
                                             79



From:Montgomely MichelleEmailto:M ichelle.M ontgomel@ aa.com)
Sent:Thursday,M arch 07,2019 3:55 PM
To:Kennedy,Tricia<tkennedy@ alliedpilots.org>
Cc:Price,Jeffrey'Ueffrey.price@aa.com>
Subject:ScottPatterson Section21Notice


A ttached please find aN otice ofSection 21forScottPatterson.


Am ericanAirlines Jj
                   .
                   x




8179637811Officel8179672287Fax


 '
  @
+




NOTICE:Thisemailandanyattachmentsarefortheexclusiveandcontidentialuseoftheintendedrecipientts).Ifyou
arenotan intended recipient,please do notread,distribute,ortake action in relianceupon thism essage.Ifyou have
received this in error,please notify m e imm ediately by ret'urn em ailand promptly delete thism essage and its
attachm entsfrom yourcom puter.
HiScott,



lhopeyouandyourfamilyenjoyedhappyholidays.Iam followinguponmyemailbelow.ldidnotgetaresponse
aboutwhich 2019 arbitration slotsyou prefer.A n updated listisprovided imm ediately below. Please 1etm e know
which datesyou preferandIwillapproach AA to trytolock inan arbitration slotforGrievanceP-09-17 (16-013).
Keep in m ind thatthepartiesm ustmum ally agreeto a date and arbitrator.


On a related note,we would like to obtain and review the docum entsand depositionsproduced in yourU SERRA
litigation asyou haveindicated thatvel'
                                      y relevantevidence wasproduced by yourteam ,the Com pany,and third
parties. W hen we approached you aboutcopying the docum entsbefore,you indicated thatyourprivate cotmsel
